Exhibit 10.91
SA 1926 DTIA Consumers-METC Version: 0.0.0 Effective: 9/1/2010

      Midwest ISO   Second Revised Service Agreement No. 1926 FERC Electric
Tariff,   Superseding First Revised Service Agreement No. 1926 Fifth Revised
Volume No. 1    

Amendment and Restatement of the
April 1, 2001
DISTRIBUTION-TRANSMISSION
INTERCONNECTION AGREEMENT
by and between
Michigan Electric Transmission Company, LLC
as Transmission Provider and
Consumers Energy Company
as Local Distribution Company

     
Issued by: Stephen G. Kozey, Issuing Officer
  Effective: September 1, 2010
Issued on: August 31, 2010
   

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      ARTICLE 1.  
Definitions
ARTICLE 2.  
Operational Requirements
ARTICLE 3:  
Operation and Maintenance
ARTICLE 4.  
Supervisory Control and Data Acquisition, SCADA
ARTICLE 5.  
Revenue Metering
ARTICLE 6.  
Protective Relaying and Control
ARTICLE 7.  
Planning and Obligation to Serve
ARTICLE 8.  
Transmission Service Level
ARTICLE 9.  
New Construction and Modification
ARTICLE 10.  
Access to Facilities
ARTICLE 11.  
Notifications and Reporting
ARTICLE 12.  
Safety
ARTICLE 13.  
Environmental Compliance and Procedures
ARTICLE 14.  
Billings and Payment
ARTICLE 15.  
Applicable Regulations and Interpretation
ARTICLE 16.  
Force Majeure
ARTICLE 17.  
Indemnification
ARTICLE 18.  
Insurance
ARTICLE 19.  
Several Obligations
ARTICLE 20.  
Confidentiality
ARTICLE 21.  
Breach, Default and Remedies
ARTICLE 22.  
Term

 



--------------------------------------------------------------------------------



 



      ARTICLE 23.  
Assignment/Change in Corporate Identity
ARTICLE 24.  
Subcontractors
ARTICLE 25.  
Dispute Resolution
ARTICLE 26.  
Miscellaneous Provisions
  EXHIBIT 1.  
Interconnection Points (Substations) Addendum 5, Final 06/10/10
EXHIBIT 2.  
Contact Information for Local Distribution Company’s Representatives and
Transmission Provider’s Representatives
EXHIBIT 3.  
Special Manufacturing Contracts Influenced by Transmission System
EXHIBIT 4.  
Metering Specifications
EXHIBIT 5.  
Respective Ownership of Substation Facilities Since August 7, 2007
EXHIBIT 6.  
Jointly Owned Assets — Ownership by Percent of Major Equipment Addendum 5, Final
06/10/10

Amendment and Restatement of the
DISTRIBUTION TRANSMISSION INTERCONNECTION AGREEMENT
      This Amendment and Restatement of the April 1, 2001 Distribution
Transmission Interconnection Agreement (“Agreement”) is entered into April 29,
2002, by and between the Michigan Electric Transmission Company, LLC, a Michigan
corporation (“Transmission Provider”), having a place of business at 27175
Energy Way, Novi, Michigan 48377, and Consumers Energy Company (“Local
Distribution Company”), a Michigan company, doing business in Michigan and
having a place of business at One Energy Plaza, Jackson, Michigan, 49201.
Transmission Provider and Local Distribution Company are individually referred
to herein as a “Party” and collectively as “Parties.” This Agreement amends,
restates and completely replaces the April 1, 2001 Distribution Transmission
Interconnection Agreement between the Parties, effective on the date indicated
above.

 



--------------------------------------------------------------------------------



 



     WHEREAS, Transmission Provider requires access to parts of Local
Distribution Company’s assets, and Local Distribution Company requires access to
parts of Transmission Provider’s assets; and
     WHEREAS, the Parties have agreed to execute this mutually acceptable
Agreement in order to provide interconnection of the Local Distribution Company
with the Transmission Provider and to define the continuing rights,
responsibilities, and obligations of the Parties with respect to the use of
certain of their own and the other Party’s property, assets, and facilities.
NOW, THEREFORE, in consideration of their respective commitments set forth
herein, and intending to be legally bound hereby, the Parties covenant and agree
as follows:
ARTICLE 1. Definitions
     Wherever used in this Agreement with initial capitalization, the following
terms shall have the meanings specified or referred to in this Article 1.

1.1   Administrative Committee means the committee established pursuant to
Article 6 of the Operating Agreement dated April 1, 2001, as amended and
restated, between Local Distribution Company and Transmission Provider.

1.2   Agreement means this Interconnection Agreement between Local Distribution
Company and Transmission Provider, including all attachments hereto, as the same
may be amended, supplemented, or modified in accordance with its terms

1.3   Black Start Capability shall mean a generating unit that is capable of
starting without an outside electrical supply.

1.4   Black Start Plan shall mean a plan utilizing Black Start Capability
designed and implemented by the Transmission Provider in conjunction with its
interconnected generation and distribution customers, Distribution System
Control, other electric systems, its Security Coordinator and ECAR, to energize
portions of the Transmission System which are de-energized as a result of a
widespread system disturbance.

1.5   Commission shall mean the Michigan Public Service Commission (MPSC), or
its successor.

1.6   Confidential Information shall have the meaning set forth in Section 20.1
hereof.

 



--------------------------------------------------------------------------------



 



1.7   Control Area shall mean an electric system, bounded by interconnection
metering and telemetry. Generation within the Control Area is directed to
operate in a manner prescribed by guidelines established by ECAR and NERC and in
accordance with Good Utility Practice to (a) maintain scheduled interchange with
other Control Areas, (b) maintain the operating frequency and (c) provide
sufficient generating capacity to maintain operating reserves.

1.8   Distribution System shall mean the equipment and facilities and the
Interconnection Equipment owned by the Local Distribution Company and used to
deliver power and energy to end users including transformers, switches, and
feeders rated at Nominal Voltage of 138 kilovolts (kV) or less.

1.9   Distribution System Control shall mean the entity that has the ability and
the obligation to operate the Distribution System Control Area to ensure that
the aggregate electrical demand and energy requirements of the load is met at
all times, taking into account scheduled and reasonably expected unscheduled
outages of system elements.

1.10   Distribution System Control Area shall mean a Control Area whose load and
generation, and other bulk power supply points are integrated by the
Transmission System.

1.11   Distribution System Control Center shall mean the electric Distribution
System Control Center(s) that is/are responsible for monitoring and controlling
the Distribution System in real time.

1.12   Distribution Transformer shall mean an electrical transformer which,
generally, has its secondary low-side windings rated at Nominal Voltage of less
than 138 kV.

1.13   Due Diligence shall mean the exercise of good faith efforts to perform a
required act on a timely basis and in accordance with Good Utility Practice
using the necessary technical and personnel resources.

1.14   ECAR is an acronym, which stands for the East Central Area Reliability
coordination agreement. This is the Agreement under which Transmission
Providers, who are signatories of the agreement, establish regional coordination
practices and guides to govern the electric coordinated operation and
reliability of the East Central Region of North America.

1.15   Effective Date shall mean the closing date as defined in the Membership
Interests Purchase Agreement between the Parties.

 



--------------------------------------------------------------------------------



 



1.16   Eligible Customer shall have the same meaning as that term is defined
under the Transmission Provider’s OATT on file with the FERC.

1.17   Emergency means a condition or situation that in the reasonable good
faith determination of the affected Party in accordance with Good Utility
Practice contributes to an existing or imminent physical threat of danger to
life or a significant threat to health, property or the environment.

1.18   Extended Outage shall mean an Unplanned Outage, in which facilities are
automatically removed from service (typically by relay-action operating circuit
breakers), with a duration of more than two (2) minutes.

1.19   FERC shall mean the Federal Energy Regulatory Commission or its successor
federal agency.   1.20   Force Majeure shall have the meaning set forth under
Article 16 hereof.

1.21   Forced Outage shall mean an Unplanned Outage, in which facilities are
removed from service by operator intervention and not automatically such as by
relay-action operating circuit breakers.

1.22   Good Utility Practice shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
during the relevant time period, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
limited to the optimum practice, method, or act to the exclusion of all others,
but rather includes all acceptable practices, methods, or acts generally
accepted in the region.

1.23   Governmental Authority shall mean any foreign, federal, state, local or
other governmental regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, tribunal, arbitrating body, or other governmental authority; provided
such entity possesses valid jurisdictional authority to regulate the Parties and
the terms and conditions of this Agreement.   1.24   ISO means Independent
System Operator.

1.25   Interconnection Equipment shall mean all the equipment that is necessary
for the interconnection of the Distribution System to the Transmission

 



--------------------------------------------------------------------------------



 



    System which is located at the substations listed in Exhibit 1 hereto as it
may be revised from time to time.

1.26   Interconnection Point(s) shall mean the point(s) at which the
Distribution System is connected to the Transmission System, as set forth in
Exhibit 1 hereto as it may be revised from time to time.

1.27   Interconnection Service shall mean the services provided by the
Transmission Provider for the interconnection of the Distribution System with
the Transmission System. Interconnection Service does not include the right to
transmission service on the Transmission System, which service shall be obtained
in accordance with the provisions of the Transmission Provider’s OATT.

1.28   Interconnection Standards shall be those standards provided by the
Transmission Provider to the Local Distribution Company to establish and
maintain interconnection operation in compliance with standards of NERC, ECAR,
applicable state or federal regulations or by mutual agreement of the Parties.

1.29   Interest Rate shall mean an annual percentage rate of interest equal to
the lesser of (a) the prime rate published by the Wall Street Journal (which
represents the base rate on corporate loans posted by at least 75% of the
nation’s banks) on the date due, plus 2%, or (b) the highest rate permitted by
law.

1.30   Jointly Owned Assets shall mean those assets in which the Transmission
Provider and Local Distribution Company have undivided ownership interests. Due
to the nature of substation designs, many of the supporting substation assets
(e.g., station batteries, fence, control houses, ground grid, yard stone, steel
structures, and some protective relay equipment) cannot be separated by
ownership and the Parties share in the ownership of such assets. The respective
ownership of such assets by substation is shown in Exhibit 6.

1.31   Knowledge shall mean actual knowledge of the corporate officers or
managers of the specified Person charged with responsibility for the particular
function as of the Effective Date of this Agreement, or, with respect to any
certificate delivered pursuant to the Agreement, the date of delivery of the
certificate.

1.32   Least-Cost shall mean the lowest Transmission System and Distribution
System facility costs, over the life of the facility, to accommodate an
improvement need while adequately providing for reliability, operating, and
maintenance requirements.

 



--------------------------------------------------------------------------------



 



1.33   Local Distribution Company shall mean Consumers Energy Company and its
successors and assigns.

1.34   Local Distribution Company Provided Services shall mean those services
provided by the Local Distribution Company for the Transmission Provider by
mutual agreement or contract.

1.35   Local Distribution Company’s Representative shall be that person(s)
identified as the point of contact for day-to-day operations of the Distribution
System, identified in Section 2.3.

1.36   Momentary Outage shall mean a Distribution or Transmission System (in
whole or in part) interruption in service with a duration of two (2) minutes or
less.

1.37   Momentary Outage Event shall mean one or more Momentary Outages within
any 60-minute period that are attributable to the same root cause.

1.38   NERC shall mean the North American Electric Reliability Council or its
successor.

1.39   Network Security shall mean the ability of the Transmission System to
withstand sudden disturbances such as unforeseen conditions, electric short
circuits or unanticipated loss of system elements consistent with reliability
principles used to design, plan, operate, and assess the actual or projected
reliability of an electric system that are established by any Governmental
Authority, NERC or ECAR and which are implemented by Transmission Provider or
required of Transmission Provider in compliance with Security Coordinator
directives.

1.40   Network Security Condition shall mean a condition or situation in which,
in the reasonable good faith determination of Transmission Provider, Network
Security is not satisfied or is threatened.

1.41   Nominal Voltage shall mean an accepted standard voltage level offered by
the Transmission Provider, at various points on the Transmission System,
including but not limited to 120 kV, 138 kV and 345 kV.

1.42   Normal System Condition shall mean any operating conditions of the
Transmission System other than an Emergency or Network Security Condition.

1.43   Open Access Transmission Tariff or OATT shall mean the Open Access
Transmission Tariff of the Transmission Provider on file with the FERC.   1.44  
Operating Committee means the committee established pursuant to Section 6.4.3 of
the Operating Agreement dated April 1, 2001, as

 



--------------------------------------------------------------------------------



 



    amended and restated, between Local Distribution Company and Transmission
Provider.   1.45   Party or Parties shall have the meaning set forth in the
introductory paragraph of this Agreement.

1.46   Person shall mean any individual, partnership, limited liability company,
joint venture, corporation, trust, unincorporated organization, or governmental
entity or any department or agency thereof.   1.47   Planned Outage shall mean
action by (i) Local Distribution Company or Transmission Provider to take its
equipment, facilities or systems out of service, partially or completely, to
perform work on specific components that is scheduled in advance and has a
predetermined start date and duration pursuant to the procedures set forth in
Sections 3.9.1, 3.9.2, and 3.9.4. Planned Outage shall not include the
construction of new facilities or system elements, the modification of existing
facilities or system elements addressed in Article 9, which includes, but is not
limited to, activities associated with the construction of third party
facilities or with the modifications required to accommodate third party
facilities.   1.48   Planning Committee means the committee established pursuant
to Section 6.4.3 of the Operating Agreement dated April 1, 2001, as amended and
restated, between Local Distribution Company and Transmission Provider.   1.49  
Protective Relay is a device which detects abnormal power system conditions and,
in response, initiates automatic control action   1.50   Protective Relay System
is a group of Protective Relays and associated sensing devices and
communications equipment that detects system abnormalities and performs
automatic control action to mitigate or reduce adverse effects of such
abnormalities.   1.51   Qualified Personnel shall mean individuals trained for
their positions in accordance with Good Utility Practice.   1.52   RTO means
Regional Transmission Organization.   1.53   Regulated Substance means any
contaminant, hazardous waste, hazardous substance, hazardous constituent, or
toxic substance, as defined in the Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA), 42 USC 9601 et seq, Resource
Conservation and Recovery Act (RCRA), 42 USC 6901 et seq, Toxic Substances
Control Act (TSCA), 15 USC 2601 et seq, The Michigan Natural

 



--------------------------------------------------------------------------------



 



    Resources and Environmental Protection Act (MCLA 324.101 et seq); or any
other similar statutes now or hereafter in effect.   1.54   Release shall mean,
spill, leak, discharge, dispose of, pump, pour, emit, empty, inject, leach,
dump, or allow to escape into or through the environment.   1.55   Revenue
Quality Metering System shall mean a system which includes current and voltage
instrument transformers, secondary wiring, test switches, meter transducer(s),
meter and loss compensation as set forth in Article 5.   1.56   RTU — Remote
Terminal Units shall mean a device connected by a communication system to one or
more master computers with appropriate software placed at various locations to
collect data and perform remote control. It may also perform intelligent
autonomous control of electrical systems and report the results back to the
master computer(s).   1.57   Security Coordinator shall mean a NERC-approved
entity that provides the security assessment and emergency operations
coordination for one or more Control Areas or transmission providers and which
has operational authority under NERC standards over the Transmission Provider.  
1.58   Steady-State Voltage shall mean the value of a voltage after all
transients have decayed to a negligible value. The root-mean-square value in the
steady-state does not vary with time.   1.59   Supervisory Control and Data
Acquisition (SCADA) shall mean a system that provides data acquisition,
supervisory control and alarm display and control from remote field locations to
control centers.   1.60   Transmission Provider shall mean the Michigan Electric
Transmission Company, LLC and its successors and assigns.   1.61   Transmission
Provider’s Representative(s) shall be that person(s) identified as the point for
contact for day-to-day operations of the Transmission System, identified in
Section 2.3.   1.62   Transmission System shall mean all the facilities of the
Transmission Provider that perform a “Transmission” function, as defined in
Section 1.1 of the Easement Agreement between the Parties, dated April 29, 2002,
as modified by Section 3.4 of this Agreement.   1.63   Transmission System
Operations Center(s) shall mean the electric Transmission System control
center(s) that is/are responsible for monitoring and controlling the
Transmission System in real time.

 



--------------------------------------------------------------------------------



 



1.64   Unplanned Outage shall mean action by Local Distribution Company or
Transmission Provider to take its equipment, facilities or systems out of
service, partially or completely, due to an unanticipated failure, when such
removal from service was not scheduled in accordance with Sections 3.9.1, 3.9.2,
and 3.9.4. Such removal from service may be automatic such as by relay-action
operating circuit breakers or by operator intervention. Momentary interruptions
are excluded from the definition of Unplanned Outages. Unplanned Outages include
Forced Outages as well as Extended Outages.

ARTICLE 2. Operational Requirements

2.1   Subject to the terms and conditions of this Agreement, Transmission
Provider shall provide Local Distribution Company Interconnection Service for
each Interconnection Point identified in Exhibit 1, from the Effective Date for
the term of this Agreement.

2.2   The Interconnection Points between the Transmission System and
Distribution System are listed in Exhibit 1. It shall be the Transmission
Provider’s responsibility to annually prepare an addendum to this exhibit that
shows all new or modified interconnections. The original Exhibit 1 and all
addendums shall be retained for future reference.

2.3   Local Distribution Company’s Representatives and Transmission Provider’s
Representatives are listed in Exhibit 2, as may be modified from time to time by
either Party, giving written notice of changes regarding its Representative(s)
to the other Party.   2.4   Interconnection Standards

2.4.1   The Interconnection Point(s) shall be established and maintained in
accordance with Good Utility Practice and the applicable NERC, Federal, State,
OATT and ECAR standards and policies for Transmission Provider service to Local
Distribution Company.

2.4.2   Reactive Power. Transmission Provider and Local Distribution Company
recognize and agree that they have a mutual responsibility for maintaining
voltage at the Interconnection Points. Transmission Provider is responsible for
maintaining Transmission System voltage as listed in Sections 8.1, 8.2 and 8.3
and reasonably compensating for reactive power losses resulting from
transmission service. The Local Distribution Company is responsible for
controlling Distribution System voltage and compensating for Distribution System
reactive power losses and reactive power consumed by retail customers. The Local
Distribution Company may use a combination of static and dynamic reactive
resources at

 



--------------------------------------------------------------------------------



 



    various locations around the Transmission Provider’s system. The Local
Distribution Company’s and the Transmission Provider’s SCADA systems shall be
used to determine the net exchange of reactive power on a total interconnections
basis. For those distribution substations where there are no SCADA facilities in
place the reactive flows shall be determined from SCADA data on the connecting
lines in conjunction with computer load flow simulations. At load levels below
90% of peak the system should be designed such that the average power factor for
the sum of all Interconnection Points is between 90% lagging and 90% leading
(“peak” as used here shall refer to a current year’s maximum MW load for the
Local Distribution Company). For load levels above 90% of peak the power factor
should be at 98% (lagging or leading), or better. If the power factor falls
below this minimum the Planning Committee shall review available options and
determine the best method of addressing any resulting system problems.

2.5(a)  The Local Distribution Company shall comply with Transmission Provider’s
reasonable operating requirements or switching procedures. The Local
Distribution Company shall verbally notify the Transmission Provider if the
Local Distribution Company is unable to comply with this Section at any time
during the term of the Agreement.

(b)   The Transmission Provider shall comply with Local Distribution Company’s
reasonable operating requirements or switching procedures. The Transmission
Provider shall verbally notify the Local Distribution Company if the
Transmission Provider is unable to comply with this Section at any time during
the term of the Agreement.

2.6   Local Distribution Company shall comply with the requests, orders,
directives and requirements of Transmission Provider in its role of implementing
the directives of the Security Coordinator. Any such requests, orders,
directives or requirements of Transmission Provider must be (a) issued in
accordance with Good Utility Practice, (b) not unduly discriminatory,
(c) otherwise in accordance with applicable tariffs or applicable federal, state
or local laws, (d) in conformance with NERC operating procedures, and
(e) reasonably necessary to maintain the integrity of the Transmission System.

2.7   Load Shedding

  2.7.1   Local Distribution Company shall comply, as part of a Control Area
program, with installation of automatic underfrequency load shedding equipment
and maintain compliance with the standards set forth in NERC and ECAR operating
standards and policies at Transmission Provider’s expense.

 



--------------------------------------------------------------------------------



 



  2.7.2   The Transmission Provider may direct the Local Distribution Company to
shed load to maintain the reliability and integrity of the Transmission System,
in accordance with the OATT. The Transmission Provider and the Local
Distribution Company will comply with MPSC directives and will endeavor to
minimize the impact on the Local Distribution Company customers.

2.8   Not a Reservation for Transmission Service

  2.8.1   Local Distribution Company, or an Eligible Customer under the OATT,
shall be responsible for making arrangements under the OATT for transmission and
any ancillary services associated with the delivery of capacity and/or energy
purchased or produced by the Local Distribution Company, which services shall
not be provided under this Agreement.

  2.8.2   Local Distribution Company and Transmission Provider make no
guarantees to the other under this Agreement with respect to transmission
service that is available under the Transmission Provider’s OATT or any other
tariff under which transmission service may be available in the region. Nothing
in this Agreement shall constitute an express or implied representation or
warranty with respect to the current or future availability of transmission
service. Should the Parties enter into an arrangement under the OATT or another
tariff, any terms in this Interconnection Agreement that may be in conflict with
that tariff shall be subordinate to the terms of that tariff.

ARTICLE 3. Operation and Maintenance

3.1   The Operating Committee shall develop specific methods and procedures with
respect to Local Distribution Company’s and Transmission Provider’s systems
covering at least, but not limited to, the following areas: safety, voltage
control, outage planning and implementation, service restoration, emergency
operations procedures, frequency controls, environmental matters, and
maintenance planning and execution.

3.2   Exhibit 5 reflects ownership changes since August 7, 2007. Exhibit 5
Wiring Diagrams (WDs) will be updated continuously in each Party’s Drawing
Management System (DMS) which is shared between the Parties and approved by both
Parties at least annually when Exhibit 6 is updated to show changes in
ownership. For purpose of this Section 3.2, such submission and approval of
changes shall be in writing consistent with Section 11.1. For current ownership
(reflecting ownership changes since August 7, 2007), see the WDs in the DMS. The
original Exhibit 5 WDs and all updates will be retained for future reference.

 



--------------------------------------------------------------------------------



 



3.3   All operation and maintenance activities will be the financial
responsibility of the owning Party. All operation and maintenance activities on
Jointly Owned Assets will be under the direction and control of the Party that
owns the greater percentage of the major equipment at that location. In the case
where both Parties own an equal share the Local Distribution Company shall have
such direction and control. The Parties’ respective share of responsibility for
the costs of all operation and maintenance activities on Jointly Owned Assets
shall be the same percentage as the percentage of major equipment owned by the
Party in that substation as set forth in Exhibit 6 and its subsequent addendums.
All generation-related assets owned by the Local Distribution Company in a
substation will be included as a part of the Local Distribution Company’s assets
in making this calculation. Responsibilities related to third-party owned
generation-related assets will be split according to the nominal operating
voltage at the point of connection of the generation circuit. At 120kV and above
the third-party generation-related assets will be included as a part of the
Transmission Provider’s assets for purposes of making this calculation. Below
120 kV the third-party generation-related assets will be included as a part of
the Local Distribution Company’s assets for purposes of making this calculation.
Major equipment shall be defined as main power transformers, 23 kV, 46 kV, 138
kV, and 345 kV circuit breakers, power system regulators and reclosers, and 46
kV and 138 kV capacitor banks. (Any three-phase installation of such equipment
shall count as a single unit). Exhibit 6 will be updated with an addendum at
least annually by the Transmission Provider and approved in writing by the Local
Distribution Company to show all changes in equipment ownership in the joint
substations. The original Exhibit 6 and all addendums will be retained for
future reference. In those substations where each Party owns assets each Party
shall be financially responsible for its appropriate share of station power
energy usage.

3.4   The Parties agree that the principles upon which the initial
identification was made of facilities as being either Transmission or
Distribution (See the definitions of “Transmission” and “Distribution” in
Section 1.1 of the Amended and Restated Easement Agreement dated April 29, 2002
between the Parties) shall continue to be applied for the future unless
modification is agreed to by both Parties. Should future system modifications
result in the reclassification of assets, the Parties agree to convey ownership
of those assets to the appropriate Party. However, no such reclassification
shall affect how the other Sections of this Agreement are applied until there is
a change in ownership of the facilities involved and until any related changes
are made to this Agreement and its exhibits. Upon such a change in ownership,
the Planning Committee shall revise Exhibits 6 and/or 7 when needed to reflect
the change in ownership. The conveyed facilities shall be priced at 1.18 times
the seller’s net plant value but in any case shall not be less than zero dollars
(i.e. no payment from

 



--------------------------------------------------------------------------------



 



    seller to purchaser will occur as a result of net plant value being less
than zero). As used herein, ”net plant value” shall mean the asset’s original
cost depreciated according to the seller’s accepted accounting method. In
addition, should either Party plan to abandon or otherwise take out of service
any facilities which could be of use as part of the other Party’s system, it
shall offer to convey to the other Party such facilities before they are taken
out of service under the same pricing formula outlined above. All types of
conveyances discussed in this paragraph shall be subject to the following
conditions:

  (a)   The Planning Committee shall within 12 months of the Effective Date of
this Agreement develop appropriate timeframes and procedures for accomplishing
such conveyances.

  (b)   At least 12 months (or as close as feasible to 12 months) before
implementing system modifications which would result in such a conveyance, the
Party planning to do such modifications shall notify the other Party of such
plans. The other Party, if it wishes, shall then have 2 months within which to
propose an alternative modification which is consistent with Good Utility
Practice, which would reduce or eliminate the need for conveyances, and which
would cost the Party seeking to do the modifications no more than the originally
proposed modification. If such an alternative is provided in a timely manner,
the Party proposing to do the modification shall consider the alternative and
shall not unreasonably refuse to pursue the alternative instead of the original
proposal.

  (c)   Possible impediments to timely conveying the property in question (e.g.
difficulty in getting release from the conveyor’s indenture) shall be referred
to the Administrative Committee. The Administrative Committee is authorized to
modify the requirements of this Section with regard to such a specific proposed
modification however it deems appropriate in light of the possible impediment
and other circumstances.

3.5   Each Party shall operate any equipment that might reasonably be expected
to have impact on the operations of the other Party in a safe and efficient
manner and in accordance with all applicable federal, state, and local laws,
NERC operating practices, and Good Utility Practice, and otherwise in accordance
with the terms of this Agreement. Each Party shall comply with the reasonable
requests, orders, directives and requirements of the other Party, which are
authorized under this Agreement.

 



--------------------------------------------------------------------------------



 



3.6(a)    Without limiting the generality of Section 3.5, Local Distribution
Company shall own, operate and maintain its Distribution System in a manner in
accordance with Good Utility Practice to prevent degradation of voltage or
services of the Transmission System. The Local Distribution Company shall be
responsible for the costs to repair or replace the Distribution System and Local
Distribution Company’s Interconnection Equipment.

3.6(b)    Without limiting the generality of Section 3.5, Transmission Provider
shall own, operate and maintain its Transmission System in a manner in
accordance with Good Utility Practice to prevent degradation of voltage or
services of Local Distribution Company’s Distribution System. The Transmission
Provider shall be responsible for the costs to repair or replace the
Transmission System and Transmission Provider’s Interconnection Equipment.

3.6(c)    Without limiting the generality of Section 3.5, Local Distribution
Company or Transmission Provider, as appropriate pursuant to Section 3.3 hereof,
shall operate and maintain Jointly Owned Assets in a manner in accordance with
Good Utility Practice to prevent degradation of voltage or services to either
Party.

3.7(a)    Except during an Emergency, Local Distribution Company shall not,
without prior Transmission Provider authorization, operate any Transmission
Provider circuit, including transformer, line or bus elements. Local
Distribution Company shall retain the right to operate Transmission Provider
equipment during an Emergency for imminent personnel safety threat, to prevent
damage to equipment or to maintain the integrity of the Distribution System.
When practical, prior to operation of such equipment, Local Distribution Company
shall provide notice to the Transmission Provider. The Local Distribution
Company shall not operate any Transmission System circuit if upon notice the
Transmission Provider expressly refuses to grant permission to the Local
Distribution Company. Within five (5) working days of such Emergency, Local
Distribution Company shall provide written explanation of such Emergency to
Transmission Provider.

3.7(b)    Except during an Emergency, Transmission Provider shall not, without
prior Local Distribution Company authorization, operate any Local Distribution
Company circuit, including transformer, line or bus elements. Transmission
Provider shall retain the right to operate Local Distribution Company equipment,
during an Emergency for imminent personnel safety threat, to prevent damage to
equipment or to maintain the integrity of the Transmission System. When
practical, prior to operation of such equipment, Transmission Provider shall
provide notice to Local Distribution Company. Transmission Provider shall not
operate any Distribution System circuit. If upon notice the Local Distribution
Company

 



--------------------------------------------------------------------------------



 



    expressly refuses to grant permission to the Transmission Provider. Within
five (5) working days of such Emergency, Transmission Provider shall provide
written explanation of such Emergency to Local Distribution Company.

3.7(c)    In an Emergency, joint facilities shall be operated by the Party able
to first respond with Qualified Personnel.

3.8   Local Distribution Company and Transmission Provider shall design,
install, test, calibrate, set, and maintain their respective Protective Relay
equipment in accordance with Good Utility Practice, applicable federal, state or
local laws and this Agreement, as set forth in Article 6 hereof. In the case of
jointly owned relaying equipment, the Party having direction and control
pursuant to Section 3.3 hereof shall design, install, calibrate, set, and
maintain Protective Relay equipment in accordance with Good Utility Practice.
Without limiting the generality of Section 3.5(c) above, costs for such work
will be split between the Companies on a predetermined ownership percentage
basis as set forth in the then-current version of Exhibit 6.

3.9(a)    If Transmission Provider reasonably determines that (i) any of Local
Distribution Company’s Interconnection Equipment fails to perform in a manner in
accordance with Good Utility Practice or this Agreement, or (ii) Local
Distribution Company has failed to perform proper testing or maintenance of its
Interconnection Equipment in accordance with Good Utility Practice or this
Agreement, Transmission Provider shall give Local Distribution Company written
notice to take corrective action. Such written notice shall be provided by
Transmission Provider to Local Distribution Company’s Representative as soon as
practicable upon such determination. If Local Distribution Company fails to
initiate corrective action promptly, and in no event later than seven (7) days
after the delivery of such notification, and if in Transmission Provider’s
reasonable judgment leaving Local Distribution Company’s Distribution System
connected with Transmission System would create an Emergency or Network Security
Condition, Transmission Provider may, with as much prior verbal notification to
Local Distribution Company and Distribution System Control as practicable, open
only the Interconnection Point(s) needing corrective action connecting the Local
Distribution Company and Transmission Provider until appropriate corrective
actions have been completed by Local Distribution Company, as verified by
Transmission Provider. Prior to taking such action, Transmission Provider shall
give appropriate consideration to the needs of the Local Distribution Company’s
end-use customers. Transmission Provider’s judgment with regard to an
interruption of service under this paragraph shall be made in accordance with
Good Utility Practice and subject to Section 3.1 hereto. In the case of such
interruption, Transmission Provider shall immediately

 



--------------------------------------------------------------------------------



 



    confer with Local Distribution Company regarding the conditions causing such
interruption and its recommendation concerning timely correction thereof. Both
Parties shall act promptly to correct the condition leading to such interruption
and to restore the connection.

3.9(b)    If Local Distribution Company reasonably determines that (i) any of
Transmission Provider’s Interconnection Equipment fails to perform in a manner
in accordance with Good Utility Practice or this Agreement, or (ii) Transmission
Provider has failed to perform proper testing or maintenance of its
Interconnection Equipment in accordance with Good Utility Practice or this
Agreement, Local Distribution Company shall give Transmission Provider written
notice to take corrective action. Such written notice shall be provided by Local
Distribution Company to Transmission Provider’s Representative as soon as
practicable upon such determination. If Transmission Provider fails to initiate
corrective action promptly, and in no event later than seven (7) days after the
delivery of such notification, and if in Local Distribution Company’s reasonable
judgment leaving Transmission System connected with Local Distribution Company’s
Distribution System would create an Emergency, Local Distribution Company may,
with as much prior verbal notification to Transmission Provider and Distribution
System Control as practicable, open only the Interconnection Point(s) needing
corrective action connecting the Transmission Provider and Local Distribution
Company until appropriate corrective actions have been completed by Transmission
Provider, as verified by Local Distribution Company. Local Distribution
Company’s judgment with regard to an interruption of service under this
paragraph shall be made in accordance with Good Utility Practice and subject to
Section 3.1 hereto. In the case of such interruption, Local Distribution Company
shall immediately confer with Transmission Provider regarding the conditions
causing such interruption and its recommendation concerning timely correction
thereof. Both Parties shall act promptly to correct the condition leading to
such interruption and to restore the connection.   3.10   Outages

  3.10.1   Outage Authority and Coordination. In accordance with Good Utility
Practice, each Party may, in close cooperation with the other, remove from
service its system elements that may impact the other Party’s system as
necessary to perform maintenance or testing or to replace installed equipment.
Absent the existence of an Emergency, the Party scheduling a removal of a system
element from service will schedule such removal on a date mutually acceptable to
both Parties, in accordance with Good Utility Practice.

 



--------------------------------------------------------------------------------



 



  3.10.2   The Parties shall coordinate inspections, Planned Outages, and
maintenance of their respective equipment, facilities and systems so as to
minimize the impact on the availability, reliability and security of both
Parties’ systems and operations when the outage is likely to have a materially
adverse impact on the other Party’s system or the Local Distribution Company’s
end-use customers. Subject to the confidentiality provisions of Article 20, on
or before October 1 of each year during the term hereof, the Parties shall
exchange non-binding Planned Outage schedules for the following calendar year,
which shall be developed and followed in accordance with Good Utility Practice,
for the Distribution System and Transmission System. The Parties shall
communicate the outage schedules as promptly as possible, provided that in no
event shall such schedule be provided less than fifteen (15) days prior to a
Planned Outage. The Parties shall keep each other updated regarding any changes
to such schedules.     3.10.3   Unplanned Outages

  3.10.3.1   Distribution System Unplanned Outage. In the event of an Unplanned
Outage of a system element of the Distribution System adversely affecting the
Transmission System, the Local Distribution Company will act in accordance with
Good Utility Practice to promptly restore that system element to service unless
the Local Distribution Company obtains concurrence from the Transmission
Provider that some deferral is reasonable, and this concurrence shall not be
unreasonably withheld. The Local Distribution Company shall plan and maintain
its Distribution System such that the average length of distribution system
outages having a direct impact on the Transmission System shall not exceed 166
minutes per event on an annual basis. For any year in which the average outage
duration exceeds this limit, the Local Distribution Company shall develop a plan
to improve the outage restoration process and reduce outages and shall obtain
the Transmission Provider’s concurrence with this plan. Within forty-eight hours
(48) of the beginning of any Unplanned Outage, the Local Distribution Company
shall provide the Transmission Provider with a restoration plan.     3.10.3.2  
Transmission System Unplanned Outage. In the event of an Unplanned Outage of a
system element of the Transmission System adversely affecting the Local
Distribution Company’s Distribution System, the

 



--------------------------------------------------------------------------------



 



      Transmission Provider will restore the system to normal as soon as
possible unless the Transmission Provider obtains concurrence from the Local
Distribution Provider that some deferral is reasonable, and this concurrence
shall not be unreasonably withheld. The Transmission Provider shall plan and
maintain its Transmission System such that the average length of Transmission
System outages having a direct impact on customers of the Local Distribution
Company shall not exceed 166 minutes on an annual basis. For any year in which
the average outage duration exceeds this limit, the Transmission Provider shall
develop a plan to improve the outage restoration process and reduce outages and
shall obtain the Local Distribution Company’s concurrence with this plan. Within
forty-eight hours (48) of the beginning of any Unplanned Outage the Transmission
Provider shall provide the Local Distribution Company with a restoration plan.
For any 138 kV system outage it is expected that the system will be restored to
its normal configuration within seven (7) days; for any 345 kV system outage it
is expected that the system will be restored to its normal configuration within
thirty (30) days. If it is expected that any Unplanned Outage will exceed these
limits the Transmission Provider shall provide the Local Distribution Company
with detailed information on measures being taken to minimize the outage time.

  3.10.4   Planned Outages

  3.10.4.1   Distribution System Planned Outage. In the event of a Planned
Outage of a system element of the Distribution System adversely affecting the
Transmission System, the Local Distribution Company will act in accordance with
Good Utility Practice to promptly restore that system element to service in
accordance with its schedule for the work that necessitated the Planned Outage.
    3.10.4.2   Transmission System Planned Outage. The Transmission Provider
shall review all Transmission System Planned Outages with the Local Distribution
Company. In the event of a Planned Outage of a system element of the
Transmission System adversely affecting the Local Distribution Company’s
Distribution System, the Transmission Provider will act in accordance with Good
Utility Practice to promptly restore that system element to

 



--------------------------------------------------------------------------------



 



      service in accordance with its schedule for the work that necessitated the
Planned Outage.

3.11   The Parties shall use best efforts in accordance with Good Utility
Practice to coordinate operations in the event of any Forced or Planned Outage
that affects the other Party’s system.

3.12   Black Start Plan Participation. In accordance with Good Utility Practice,
Local Distribution Company agrees to participate in Transmission Provider’s
Black Start Plan for the Distribution System and the Transmission System, as
well as any verification testing.

3.13   The Parties shall notify and make available in a timely manner, electric
system modeling information necessary for the other Party to monitor, analyze,
and protect its facilities in a real time environment, no less than 30 days
prior to the energization of new or reconfigured network facilities.

ARTICLE 4. Supervisory Control and Data Acquisition, SCADA

4.1   If the Transmission Provider chooses to operate its own SCADA system, or
to make modifications or additions to the existing system, the following terms
and conditions of this Article 4 will apply.

4.2   Interconnection Points containing SCADA and communications equipment
installed prior to April 1, 2001, shall be considered to satisfy the terms and
conditions of this article. For those Interconnection Points that existed prior
to April 1, 2001 that did not contain SCADA and communications equipment, and
for new Interconnection Points installed after April 1, 2001 where SCADA and
communications equipment is necessary for and requested by the Transmission
Provider to perform monitoring, state estimation and contingency analysis, the
Local Distribution Company shall install and operate such equipment at the
Transmission Provider’s expense. Each Interconnection Point or other mutually
agreeable location with SCADA and communications equipment shall have one
dedicated communications path to the Local Distribution Company’s control center
for the RTU data. The cost of the dedicated communications path and general use
station phone shall be shared on an equal basis. Additional data paths and
communications equipment requested, either emanating from the substation, the
Local Distribution Company’s control center, or the Transmission Provider’s
control center, will be at the expense of the requestor. This data and status
information may be real time or with a time delay mutually acceptable to the
Parties. The method of providing this data and control will be via an industry
standard protocol such as Inter-Control Center Protocol (ICCP) or other method
agreed to by the

 



--------------------------------------------------------------------------------



 



    Parties. Such data may include, but not be limited to megawatts, megavars,
voltage, amperes, device status, interchange schedule error, and communication
system status.

4.3   The Transmission Provider reserves the right at its expense, to require,
for new, or modified Local Distribution Company Interconnection Points,
installation of a Transmission Provider’s RTU or installation of a dual port RTU
to provide data and control directly to the Transmission Provider within the
Local Distribution Company’s substation. The Local Distribution Company will
assist in furnishing desired inputs for the Transmission Provider’s RTU.

4.4   The operating metering system shall consist of instantaneous values of MW,
MVAR, and voltage.

  4.4.1   Values shall be inputted to a RTU or comparable communication device
for communication with the Party having Control Area responsibility.

  4.4.2   Transducers may utilize the voltage transformers and current
transformer secondary circuits also utilized by the revenue metering equipment
for a particular interconnection. In such case, the performance criteria listed
in Exhibit 4 of the Agreement, Metering Specifications, for the voltage
transformers and the current transformers, shall apply. Relaying class voltage
transformers and or current transformers shall not be utilized unless mutually
agreed between all the owners of the metering equipment and the Local
Distribution Company.

  4.4.3   Transducers shall have maximum 0.3% inaccuracy. Transducers shall be
field calibrated as necessary but at least once every ten (10) years and
documentation shall be retained showing the calibration results until next
calibration.

  4.4.4   Telemetry shall be maintained and calibrated such that overall
inaccuracy of MW, MVAR, and voltage values is less than 1.0% of full scale.

4.5   To the extent new RTUs and associated communications equipment is to be
installed, the Local Distribution Company shall install or facilitate
installation of the RTU and associated communications equipment as soon as
practicable, provided that installation shall be accomplished within a time
period of no more than 270 days following notice by Transmission Provider or
prior to commissioning of any new Interconnection Points.

 



--------------------------------------------------------------------------------



 



ARTICLE 5. Revenue Metering

5.1   Transmission Provider shall own, operate, test and maintain any metering
equipment at the Interconnection Points, as required by this Article 5 not
including any metering equipment owned by the Local Distribution Company for use
in metering its end-use customers. Transmission Provider and Local Distribution
Company agree that, as to all Interconnection Points in existence as of the
Effective Date, no new or different metering equipment or arrangements shall be
required. For existing Interconnection Points where low-side metering exists
without loss compensation, the Parties will agree to adjust the metering data in
such a manner to account for any real power losses between the location of the
meter and the Interconnection Point. To the extent existing metering equipment
is replaced and when new metering equipment is installed at Interconnection
Points in existence as of the Effective Date, such replacements or installations
shall meet the standards set in Section 5.2. Transmission Provider shall
provide, install, own, operate, test and maintain the new metering equipment
located at the Interconnection Points.

5.2   The Revenue Quality Metering System shall consist of all instrument
transformers (current and voltage), secondary wiring, test switches, and
meter(s) required to determine the metering values for record for any given
metering point.

  5.2.1   Metering shall be form 9, 3-element for 4-wire systems and form 5,
2-element for 3-wire systems.

  5.2.2   Meters shall measure, at a minimum, megawatt hours and megavar hours
and have bi-directional capability, where applicable. All measured values shall
have individual outputs where applicable and a minimum 35-day interval data
recording capability for each measured value.

  5.2.3   Whenever feasible, any new metering facilities shall be located at the
same physical location as the Interconnection Point. If it is not reasonable to
have the metering facilities and the Interconnection Point at the same physical
location, the metering data will be adjusted to account for real power losses
between the location of the meter and the Interconnection Point.

  5.2.4   Transmission Provider shall maintain records that demonstrate
compliance with all meter tests and maintenance conducted in accordance with
Good Utility Practice for the life of the

 



--------------------------------------------------------------------------------



 



      Interconnection Point. Local Distribution Company shall have reasonable
access to the records.

  5.2.5   For installations where the metering is performed using loss
compensation, the factory certified test results of the power transformer, if
available, including load, no-load losses and calculated meter loss
calculations, shall be recorded in a written record. Local Distribution Company
shall have reasonable access to the records.

  5.2.6   Transmission Provider shall maintain records of the factory certified
test results, or the utility test shop test results, showing compliance of the
meters with the applicable metering test standards.

  5.2.7   Transmission Provider’s Metering equipment shall be tested by
Transmission Provider at its own expense not less than once every year, unless
an extension of the testing cycle is agreed upon by the Parties. The accuracy of
such metering equipment shall be maintained by Transmission Provider in
accordance with applicable regulatory standards. At the request of either Party,
special tests shall be made. If any special meter test discloses the metering
device to be registering within acceptable limits of accuracy as specified
herein, then the Party requesting such special meter test shall bear the expense
thereof. Otherwise, the expense of such test shall be borne by the owner.
Representatives of either Party shall be afforded opportunity to be present at
all routine or special tests and upon occasions when any readings for purposes
of settlements hereunder are taken from meters not producing an automatic
record.

  5.2.8   If, as a result of any test, any meter shall be found to be
registering more than two (2) percent above or below one hundred (100) percent
of accuracy, the account between the Parties hereto shall be corrected for a
period equal to one-half of the elapsed time since the last prior test,
according to the percentage of inaccuracy so found, except that if the meter
shall have become defective or inaccurate at a reasonably ascertainable time
since the last prior test of such meter, the correction shall extend back to
such time. No meter shall be left in service if found to be more than two
(2) percent above or below one hundred (100) percent of accuracy. Should
metering equipment at any time fail to register, the energy delivered shall be
determined from the best available data. All meters shall be kept under seal,
such seals to be broken only when the meters are to be tested or adjusted.

 



--------------------------------------------------------------------------------



 



  5.2.9   Test switches shall be installed to allow independent testing and/or
replacement of each meter and transducer utilizing the secondary circuit so as
not to interrupt the operation of other devices utilizing the secondary circuit.

  5.2.10   In substations where an RTU or other remote data collecting and
telecommunication device is present, meters shall have form C, 3-wire outputs
with programmable values determined by the Transmission Provider for
bi-directional MWHs and MVARs.

  5.2.11   In the event an interconnection meter needs replacement or repair, a
representative from Local Distribution Company shall be given a reasonable
opportunity to be present during such repair or replacement.

ARTICLE 6. Protective Relaying and Control

6.1   Transmission Provider and the Local Distribution Company shall, in
accordance with Good Utility Practice, coordinate, review and approve all new
Protective Relaying equipment, including equipment settings, Protective Relay
schemes, drawings, and functionality associated with each Interconnection Point.
Protective Relaying equipment and schemes installed before the date of this
agreement shall be considered to satisfy the terms and conditions of this
Article 6. When existing equipment or schemes are replaced or when new equipment
or schemes are installed per this Article 6 or in association with new
Interconnection Points, then the terms and conditions of Article 6 shall apply.
Each Party shall incur the expense for the work on its system.

6.2   To the extent that there is generation on the Distribution System which,
in the reasonable judgment of either Party, may contribute material amounts of
current to a fault on the Transmission System, the Local Distribution Company
shall have and enforce standards to ensure the provision, installation and
maintenance of relays, circuit breakers, and all other devices necessary to
promptly remove any fault contribution of such generation to any short circuit
occurring on the Transmission System and not otherwise isolated by the
Transmission Provider equipment. Such standards will be included in the Local
Distribution Company’s connection requirements for generation. Transmission
Provider and Local Distribution Company shall not be responsible for protection
of such generation.

6.3   Transmission Provider shall own, operate, maintain and test those
Protective Relay Systems that control their breakers or equivalent protective
devices. Local Distribution Company shall own, operate, maintain, and test those
Protective Relay Systems that control their

 



--------------------------------------------------------------------------------



 



    breakers or equivalent protective devices governed by this Article 6. The
Parties shall maintain, and, as necessary, upgrade their respective Protective
Relay Systems and shall provide the other Party with access to available copies
of operation and maintenance manuals and test records for all relay equipment
upon request. The Transmission Provider will provide protective relay settings
for the relays that control breakers or equivalent protective devices owned by
the Local Distribution Company that also protect Transmission Provider’s
equipment. The Local Distribution Company will review and apply the settings.

6.4   The owner (Transmission Provider or Local Distribution Company) of the
line will provide the relay communication channel necessary for line protection
at its expense. Owner will participate with other Party to test communication
schemes upon request without charge.

6.5   The Parties shall test their respective relays associated with the
Interconnection Points for correct calibration and operation. Parties shall
coordinate design, installation, operation, and testing of Protective Relay
schemes to insure that such relays operate in a coordinated manner so as to not
cause adverse operating conditions on the other Party’s system.

6.6   Local Distribution Company shall be responsible for Protective Relay
maintenance, calibration and functional testing of relay systems that protect
Local Distribution Company’s equipment associated with the Interconnection
Points and that protect Transmission Provider from Local Distribution Company’s
Interconnection Equipment to the extent such calibration and testing are in
accordance with Good Utility Practice. All such maintenance and testing must be
performed by Qualified Personnel selected by the Local Distribution Company. In
addition, Local Distribution Company shall allow Transmission Provider to
conduct visual inspection of all Protective Relays and associated maintenance
records directly related to the interconnection. Related maintenance and
operational records shall be maintained by the Local Distribution Company in
accordance with Good Utility Practice. Upon completion of Protective Relay
calibration testing and relay functional testing, Local Distribution Company
shall make available copies of test reports and related records for review by
Transmission Provider upon request. Local Distribution Company shall review test
reports and document that Protective Relay System’s tests and settings, as shown
on such test reports, have been done in accordance with the equipment’s
specifications and Good Utility Practice.

6.7(a)    As Transmission Provider’s system protection requirements change,
Transmission Provider will upgrade its Protective Relaying System in accordance
with Good Utility Practice. If these upgrades affect the serviceability and
acceptability of the Protective Relaying Systems on the

 



--------------------------------------------------------------------------------



 



    Interconnection Equipment which may be installed, owned, and operated by
Local Distribution Company, the Local Distribution Company must upgrade its
Protective Relay Systems at its expense (unless such modifications are required
in association with the addition of generation to the system in which case
Section 9.8 shall apply) as necessary to bring them into compatibility with that
installed by Transmission Provider. Transmission Provider shall give Local
Distribution Company notice of such upgrade as soon as practicable prior to the
anticipated date of such upgrade. Any proposed protective system upgrades shall
be reviewed by the Planning Committee in accordance with Section 7.3
(vi) hereof.

6.7(b)    As Local Distribution Company’s system protection requirements change,
Local Distribution Company will upgrade its Protective Relaying System in
accordance with Good Utility Practice. If these upgrades affect the
serviceability and acceptability of the Protective Relaying Systems on the
Interconnection Equipment which may be installed, owned, and operated by
Transmission Provider, Transmission Provider must upgrade its Protective
Relaying Systems at its expense (unless such modifications are required in
association with the addition of generation to the system in which case
Section 9.8 shall apply) as necessary to bring them into compatibility with that
installed by Local Distribution Company. Local Distribution Company shall give
Transmission Provider notice of such upgrade as soon as practicable prior to the
anticipated date of such upgrade. Any proposed protective system upgrades shall
be reviewed by the Planning Committee in accordance with Section 7.3
(vi) hereof.

6.8   Local Distribution Company shall provide necessary space to install or
expand relay panels for substation system protection if requested by
Transmission Provider. Any incremental costs required to accommodate such
request shall be the responsibility of the Transmission Provider.

6.9   Transmission Provider shall provide the necessary space to install or
expand relay panels for substation system protection if requested by Local
Distribution Company. Any incremental costs required to accommodate such request
shall be the responsibility of the Local Distribution Company.

6.10   Each Party will provide access to the other to fault recorder, sequence
of events and relay information such as dial up access of digital relays.

ARTICLE 7. Planning and Obligation to Serve

7.1   Adequacy Obligation. Subject to applicable regulatory approvals, including
adherence to Least-Cost planning requirements and principles, adherence to
applicable NERC, ECAR or other regional reliability council

 



--------------------------------------------------------------------------------



 



    or successor organization’s reliability requirements, and all other
applicable operating reliability criteria and subject to the oversight and
direction of the appropriate RTO or ISO, the Transmission Provider shall
operate, maintain, plan and construct its Transmission System in accordance with
Good Utility Practice in order to:

  (i)   deliver on a reliable basis the projected capacity and energy needs of
all loads served by the Local Distribution Company’s Distribution System and
dependent upon the Transmission Provider’s facilities for delivery of such
energy to the Distribution System;     (ii)   provide needed support to the
Local Distribution Company where a transmission addition is the Least-Cost
electric solution to an improvement need, including but not limited to, the
reliability needs of the Local Distribution Company; and     (iii)   deliver
energy from both existing and new generating facilities connected to and
dependent upon Transmission Provider’s transmission of such energy

7.2   With regard to planning and construction of projects which affect Local
Distribution Company and Local Distribution Company’s load-serving area, the
Parties shall develop methods and procedures covering at least the following
areas:

  (i)   coordination between short-term and long-term distribution and
transmission planning;     (ii)   developing and sharing computer simulation
models needed to support Transmission Provider and Local Distribution Company
planning activities;     (iii)   coordination of permitting (including local and
state approvals) and siting;     (iv)   engineering and scheduling of new
projects;     (v)   construction and inspection standards;     (vi)  
information-sharing and priority-setting; and     (vii)   health and safety
issues.

7.3   With respect to Local Distribution Company’s load-serving area, the
Planning Committee, shall:

 



--------------------------------------------------------------------------------



 



  (i)   implement the methods and procedures developed pursuant to Section 7.2;
    (ii)   review planning studies and reports regarding projects needed or
proposed for the area in the next five (5) years, or as determined by the
Planning Committee;     (iii)   recommend additional studies or evaluation of
plans;     (iv)   follow Least-Cost planning principles in recommending specific
projects;     (v)   at least once every year, prepare a planning report which
shall include in priority order a list of projects proposed by either Party for
the next year, the estimated costs of such projects, and the timetable for such
projects, including the in-service date; and     (vi)   review proposed
programmatic changes to the electric system, including protective system
upgrades

7.4   If the Parties agree upon the need for any such project, they shall
cooperate and coordinate in seeking all necessary regulatory approvals for such
project. Transmission Provider shall coordinate and cooperate with Local
Distribution Company with respect to all communications and commitments to
municipal, county, and state agencies involved in such project.

7.5   If Local Distribution Company proposes construction of a transmission
project and Transmission Provider does not agree that such project is needed,
Local Distribution Company shall have the right to petition an appropriate RTO,
ISO or applicable regulatory agency for a declaratory ruling on whether the
proposed project is needed pursuant to Transmission Provider’s public-utility
duty to plan and construct a reliable, adequate Transmission System.   7.6  
Load Growth and Reliability Needs. Transmission Provider is obligated to plan
and install any Transmission System components that may be necessary, as
determined by a Least-Cost planning process in accordance with Section 7.1 and
consistent with the established and consistently applied reliability criteria of
the Parties, to accommodate Local Distribution Company’s planned load growth and
planned reliability improvements. Transmission Provider will construct new
interconnections to Local Distribution Company facilities in accordance with
Transmission Provider’s planning criteria, other agreements in effect between
the Parties, and Good Utility Practice. Transmission Provider shall bear the
responsibility for such planning and installing in accordance

 



--------------------------------------------------------------------------------



 



    with this Article 7. Transmission Provider’s obligations under this
Section 7.6 shall include the planning and installation of any new
Interconnection Points that may be necessary to accommodate Local Distribution
Company’s planned load growth and planned reliability improvements. Recovery of
the cost of such additions shall be in accordance with the OATT or other
applicable tariff.

7.7   Local Distribution Company shall be the first point of contact and the
wire-services provider for end-use customers.

7.8   Transmission Provider shall annually submit to Local Distribution Company,
no later than February 1 of each year:

  (i)   Transmission Provider’s plans covering the next five (5) years, or as
determined by the Planning Committee, for installing Transmission System
components that may be necessary to accommodate Local Distribution Company’s
planned load growth and reliability improvements as described in Section 7.6.
Transmission Provider’s plans shall include, but not be limited to, cost
estimates and installation schedules for Transmission System components, and
shall provide specific detail sufficient to allow Local Distribution Company to
compare Transmission Provider’s plans with Local Distribution Company’s
in-service requirements to meet its planned load growth and reliability needs.

  (ii)   A description of any changes to the Local Distribution Company’s
Distribution System that may be needed to accommodate Transmission Provider’s
plans set forth in Section 7.8(i) will be requested by the Transmission
Provider.

  (iii)   Projected voltage levels under Normal System Conditions and
Transmission Provider’s FERC 715 Planning criteria conditions at anticipated
annual peak load and 80% of anticipated annual peak load for each
Interconnection Point with planned additions for the next five (5) years, or as
determined by the Planning Committee.

7.9   Local Distribution Company shall annually submit to Transmission Provider,

  (a)   no later than December 1 of each year, the most recent actual summer and
winter demands in megawatts (MW) and megavars (Mvar) for all Interconnection
Points connected to the Transmission System at the time of the Transmission
Provider’s most recent seasonal system peaks (Transmission Provider must provide
the Local Distribution Company the day and hour of such peak no later than
September 1); and

 



--------------------------------------------------------------------------------



 



  (b)   no later than February 1 of each year:

  (i)   annual peak demand forecasts in MW for each Local Distribution Company
Interconnection Point to the Transmission System for the next five (5) years, or
as determined by the Planning Committee, together with corresponding projected
power factors; and

  (ii)   planned facility (new Interconnection Points) connections to the
Transmission System for the next five (5) years, or as determined by the
Planning Committee.

ARTICLE 8. Transmission Service Level

8.1   Subject to applicable regulatory approvals, including adherence to Least-
Cost planning requirements and principles, adherence to applicable NERC, ECAR or
other regional reliability council or successor organization’s reliability
requirements, and all other applicable operating reliability criteria and
subject to the oversight and direction of the appropriate RTO or ISO, the
Transmission Provider shall operate, maintain, plan and construct its
Transmission System in accordance with Good Utility Practice to provide the
following service levels:

  (i)   A minimum Steady-State Voltage of 0.97 Per Unit (PU) at all
Interconnection Points with Local Distribution Company with all influential
Transmission Provider facilities in service (no contingency conditions);    
(ii)   A minimum Steady-State Voltage of 0.92 PU at all Interconnection Points
with the Local Distribution Company influenced by one or more Transmission
Provider facilities out of service (contingency conditions);     (iii)   A
maximum Steady-State Voltage of 1.05 PU at all Interconnection Points with the
Local Distribution Company during all operating conditions;     (iv)   An
adequate Transmission System that shall not load Local Distribution Company
facilities above normal ratings during peak load conditions with all influential
Transmission Provider facilities in service (no contingency conditions);     (v)
  An adequate Transmission System that shall not load Local Distribution Company
facilities above emergency ratings during

 



--------------------------------------------------------------------------------



 



      peak load conditions with one or more influential Transmission Provider
facilities out of service (contingency conditions);     (vi)   On a three-year
rolling average, experience no more than 0.357 Momentary Outage Events per 138
kV line protective zone (system average) and 0.743 Momentary Outage Events per
345 kV line protective zone (system average) per year. As used in this Article 8
the term “year” shall mean calendar year; and the term “line protective zone” is
illustrated and defined as follows: Any given electrical fault on a transmission
line will trip specific circuit breakers in a normally functioning system. All
of the possible line fault locations that will trip these specific circuit
breakers constitute the same line protective zone. Physically, a line protective
zone consists of the conductors located between the current transformers that
provide sensing to trip the circuit breakers for a line fault;     (vii)  
Experience no more than three (3) Momentary Outage Events on any given 138 kV
line protective zone and two (2) Momentary Outage Events on any given 345 kV
line protective zone per year;     (viii)   On a three-year rolling average,
experience no more than 0.21 Unplanned Outages per 138 kV line protective zone
(system average) and 0.18 Unplanned Outages per 345 kV line protective zone
(system average) per year;     (ix)   Experience no more than four (4) Unplanned
Outages on any given 138 kV line protective zone and three (3) Unplanned Outages
on any given 345 kV line protective zone per year;     (x)   Should the
Transmission Provider fail to meet any of the requirements of Section 8.1(vi) or
8.1(viii) by more than 10% two years in a row, the Transmission Provider shall
pay, as liquidated damages and not as a penalty, to the Local Distribution
Company, an amount equal to one half of one percent (0.5%) of the annual revenue
paid by the Local Distribution Company under the applicable transmission tariff;
such liquidated damages amount shall be based upon the revenue received in the
second year of such failure. Such liquidated damages amount shall be increased
by one half of a percent (0.5%) for each additional 10% by which the
Transmission Provider fails to meet the any of the given outage targets, up to a
maximum of 4.0% of the annual revenue. Outage events affecting 15% or more of
transmission line protective zones within a 24-hour period will not be counted
toward the requirements of Section 8.1.

 



--------------------------------------------------------------------------------



 



      If transmission service does not meet the requirements of this Article 8,
Transmission Provider shall present an action plan acceptable to the Local
Distribution Company within sixty (60) days of non-compliance of this Article 8
to restore transmission service to the minimum standards as described in this
Article 8 in a timely manner. Should the Transmission Provider fail to correct
the deficiency(s) within one year of notification from the Local Distribution
Company, the Local Distribution Company shall have the right to take corrective
action at the Transmission Provider’s expense. The Local Distribution Company
shall defer taking such actions for corrective measures normally requiring
longer than one year to complete, provided the Transmission Provider is
diligently pursuing such measures.

8.2   Should the Michigan Public Service Commission (MPSC) adopt service quality
standards that the Local Distribution Company must meet that are more stringent
than current historical performance; and should the transmission service level
provided by the Transmission Provider directly or indirectly influence the Local
Distribution Company’s ability to meet such standards, the Local Distribution
Company will promptly notify the Transmission Provider of such proposal and the
Transmission Provider shall have an opportunity to participate either as a party
or in cooperation with the Distribution Company, in any related MPSC hearings or
proceedings. Subject to the foregoing and to any required approval by FERC, the
Transmission Provider shall be responsible for meeting its proportional share of
the adopted service quality standard and for any penalties that might be
assessed if the standards are not met.

8.3   Transmission Provider shall be responsible for those compensable
disruptions/interruptions caused by the Transmission Provider’s Transmission
System to those Local Distribution Company customers under Special Manufacturing
Contracts in existence at the time of execution of this document as set forth in
Exhibit 3, including any contractual payments due.

ARTICLE 9. New Construction and Modification

9.1   Subject to this Article 9, Transmission Provider may construct additional
Transmission System elements or modify the existing Transmission System and
Local Distribution Company may construct additional Distribution System elements
or modify the existing Distribution System. All such modifications and
construction provided for herein, shall be conducted in accordance with Good
Utility Practice and all applicable NERC and ECAR Standards. The Party that
modifies the system elements or constructs new system elements is obligated to
maintain the

 



--------------------------------------------------------------------------------



 



    transmission, distribution and communications capabilities of the other
Party in accordance with Good Utility Practice to avoid or minimize any adverse
impact on the other Party. The Parties shall look to the operating history of
the Local Distribution Company in the relevant geographic area prior to the
Effective Date of this Agreement, where available, in determining what
constitutes Good Utility Practice.

9.2   Notwithstanding the foregoing, no modifications to or new construction of
facilities or access thereto, including but not limited to rights-of-way,
fences, and gates, shall be made by either Party which might reasonably be
expected to have a material effect upon the other Party with respect to
operations or performance under this Agreement, without providing the other
Party with sufficient information regarding the work prior to commencement to
enable such Party to evaluate the impact of the proposed work on its operations.
The information provided must be of sufficient detail to satisfy reasonable
Transmission Provider or Local Distribution Company review and operational
requirements. Each Party shall use reasonable efforts to minimize any adverse
impact on the other Party.

9.3   If any Party intends to install any new facilities, equipment, systems, or
circuits or any modifications to existing or future facilities, equipment,
systems or circuits that could reasonably be expected to have a material effect
upon the operation of the other Party, the Party desiring to perform said work
shall, in addition to the requirements of Section 9.2, provide the other Party
with drawings, plans, specifications and other necessary documentation for
review at least 60 days prior to the start of the construction of any such
installation. This notice period shall not apply to modifications or new
installations made to resolve or prevent pending Emergency or Network Security
Conditions.

9.4   The Party reviewing any drawings, plans, specifications, or other
necessary documentation for review shall promptly review the same and provide
any comments to the performing Party no later than 30 days prior to the start of
the construction of any installation. Unless system modifications are required
in association with the addition of generation to the system (in which case
Section 9.8 hereof shall apply) all such reviews shall be performed at no cost
to either Party. The performing Party shall incorporate all requested
modifications to the extent required in accordance with Good Utility Practice
and compliance with this Agreement.

9.5   Within 180 days following placing in-service of any modification or
construction subject to this Article 9, the Party initiating the work shall
provide “as built” drawings, plans and related technical data to the other
Party. Approval or review of any document referenced herein shall not

 



--------------------------------------------------------------------------------



 



    relieve the initiating Party of its responsibility for the design or
construction of any proposed facility, nor shall it subject the other Party to
any liability, except with respect to the confidentiality provisions of
Article 20.

9.6   Each Party shall, at its own expense, have the right to inspect or observe
all maintenance activities, equipment tests, installation work, construction
work, and modification work to the facilities of the other Party that could have
a material effect upon the facilities or operations of the first Party.

9.7   Construction and installation of any facility shall meet all or exceed all
environmental permitting requirements, reviews or approvals as required by
Federal, State or local law prior to the installation of such facilities. The
Parties agree to coordinate environmental permitting related activities such as
site review for regulated resources, permit application and project oversight
(e.g. monitoring as applicable).

9.8   Whenever system modifications are required to connect generating
facilities to either the Local Distribution Company’s or the Transmission
Provider’s system it is expected that the party installing the generating
facilities will normally be responsible for much or all of the associated costs.
The Parties agree to cooperate in sharing information regarding such projects
and to individually make arrangements with the party adding the generation to
obtain payment of all related costs as appropriate.

ARTICLE 10. Access to Facilities

10.1   The Parties hereby agree to provide each other reasonable access to their
respective property as may be necessary and appropriate to enable each Party to
operate and maintain its respective facilities and equipment on such property.
Such right of access shall be provided in a manner so as not to unreasonably
interfere with either Party’s ongoing business operations, rights, and
obligations.

10.2   Each Party shall provide the other Party keys, access codes or other
access methods necessary to enter the other Party’s facilities to exercise
rights under this Agreement. Access shall only be granted to Qualified
Personnel.

ARTICLE 11. Notifications and Reporting

11.1   Unless otherwise provided, any notice required to be given by either
Party to the other Party in connection with this Agreement shall be given in
writing: (a) personally; (b) by facsimile transmission (if sender thereafter

 



--------------------------------------------------------------------------------



 



    sends such notice to recipient by any of the other methods provided in this
Section 11.1; (c) by registered or certified U.S. mail, return receipt
requested, postage prepaid; or (d) by reputable overnight carrier, with
acknowledged receipt of delivery; or (e) any other method mutually agreed by the
Parties in writing. Notice shall be deemed given on the date of receipt
personally. Notice sent by facsimile shall be deemed given on the date the
transmission is confirmed by sender’s facsimile machine, so long as the
facsimile is sent on a business day during normal business hours of the
recipient. Otherwise, the notice shall be deemed given on the next succeeding
business day. Notice provided by mail or overnight courier shall be deemed given
at the date of acceptance or refusal of acceptance shown on such receipt.

11.2   Notice to the Transmission Provider shall be to the Transmission
Provider’s Representative, at the addresses identified in Exhibit 2. Notice to
the Local Distribution Company shall be to the Local Distribution Company’s
Representative, at the addresses identified in Exhibit 2.

11.3   Each Party shall provide prompt notice describing the nature and extent
of the condition, the impact on operations, and all corrective action, to the
other Party of any Emergency or Network Security Condition which may be
reasonably anticipated to affect the other Party’s equipment, facilities or
operations. Either Party may take reasonable and necessary action, both on its
own and the other Party’s system, equipment, and facilities, to prevent, avoid
or mitigate injury, danger, damage or loss to its own equipment and facilities,
or to expedite restoration of service; provided however, that the Party taking
such action shall give the other Party prior notice, if at all possible, before
taking any action on the other Party’s system, equipment, or facilities.

11.4   In the event of an Emergency or Network Security Condition contemplated
by Section 11.3, each Party shall provide the other with such information,
documents, and data necessary for operation of the Transmission System and
Distribution System, including, without limitation, such information which is to
be supplied to any Governmental Authority, NERC, ECAR, or Transmission System
Operations Center or Distribution System Control Center.

11.5   In order to continue interconnection of the Distribution System and
Transmission System, each Party shall promptly provide the other Party with all
relevant information, documents, or data regarding the Distribution System and
the Transmission System that would be expected to affect the Distribution System
or Transmission System, and which is reasonably requested by NERC, ECAR, or any
Governmental Authority.

 



--------------------------------------------------------------------------------



 



11.6   For routine maintenance and inspection activities on either Parties
system that will require major equipment or system outages, and could impact the
other Party’s system, the Party performing the same shall provide the other
Party with not less than seventy-two (72) hours prior notice, if practicable;
provided that the provisions of Section 3.9 remain applicable to the outages,
and said notice is in addition to, and does not substitute for, the requirements
of Section 3.9 (maintenance and inspection activities in generating plant
substations require 20 working days notification).

11.7   Transmission Provider shall notify Local Distribution Company prior to
entering Local Distribution Company’s facilities for routine measurements,
inspections and meter reads in accordance with the requirements of Section 11.6.
Local Distribution Company shall notify Transmission Provider prior to entering
Transmission Provider’s facilities, including switchyards, for routine
maintenance, operations, measurements, inspections and meter reads, in
accordance with the requirements of Section 11.6.

11.8   Each Party shall provide prompt verbal notice to the other Party of any
system alarm that applies to the other Party’s equipment, unless the system
alarm is automatically sent to the other Party.

11.9   Each Party shall provide a report or a copy of the data from a system
events recorder, SCADA system sequence of events or digital fault recorder that
applies to the other Party’s equipment.

11.10   Each Party agrees to immediately notify the other Party verbally, and
then in writing, of any labor dispute or anticipated labor dispute of which its
management has actual Knowledge that might reasonably be expected to affect the
operations of the other Party with respect to this Agreement.

ARTICLE 12. Safety

12.1   Each Party agrees that all work performed by either Party that may
reasonably be expected to affect the other Party shall be performed in
accordance with Good Utility Practice and all applicable laws, regulations,
safety standards, practices and procedures and other requirements pertaining to
the safety of Persons or property, (including, but not limited to those of the
Occupational Safety and Health Administration, the National Electrical Safety
Code and those developed or accepted by Transmission Provider and Local
Distribution Company for use on their respective systems) when entering or
working in the other Party’s property or facilities or switching area. A Party
performing work within the boundaries of the other Party’s facilities must abide
by the safety rules applicable to the site.

 



--------------------------------------------------------------------------------



 



12.2   Each Party shall be solely responsible for the safety and supervision of
its own employees, agents, representatives, and subcontractors.

12.3   Transmission Provider shall immediately report any injuries that occur
while working on the Local Distribution Company’s property or facilities or
switching area to appropriate agencies and the Local Distribution Company’s Site
Representative. Local Distribution Company shall immediately report any injuries
that occur while working on the Transmission Provider’s property or facilities
or switching area to appropriate agencies and the Transmission Provider’s Site
Representative. Each Party will provide the other with its
clearing/tagging/lockout procedures. For clearances requested or initiated by
the Local Distribution Company on the Local Distribution Company’s equipment
that utilizes the Transmission Provider’s equipment as an isolation device,
Local Distribution Company procedures shall govern. For clearances requested or
initiated by the Transmission Provider on the Transmission Provider’s’ equipment
that utilizes the Local Distribution Company’s equipment as an isolation device,
Transmission Provider procedures shall govern. Under no circumstances shall
either Party remove the other Party’s protective tags without proper
authorization.

ARTICLE 13. Environmental Compliance and Procedures

13.1   Release Prevention and Response. Each Party shall notify the other Party,
verbally within 24 hours upon discovery of any Release of any Regulated
Substance caused by the Party’s operations or equipment that impacts the
property or facilities of the other Party, or which may migrate to, or adversely
impact the property, facilities or operations of the other Party and shall
promptly furnish to the other Party copies of any reports filed with any
governmental agencies addressing such events. Such verbal notification shall be
followed by written notification within five (5) days. The Party responsible for
the Release of any Regulated Substance on the property or facilities of the
other Party, or which may migrate to, or adversely impact the property,
facilities or operations of the other Party shall be responsible for: (1) the
cost and completion of reasonable remediation or abatement activity for that
Release, and; (2) required notifications to governmental agencies and submitting
of all reports or filings required by environmental laws for that Release.
Advance written notification (except in Emergency situations, in which verbal,
followed by written notification, shall be provided as soon as practicable)
shall be provided to the other Party by the Party responsible for any
remediation or abatement activity on the property or facilities of the other
Party, or which may adversely impact the property, facilities, or operations of
the other Party. Except in Emergency situations such remediation or abatement

 



--------------------------------------------------------------------------------



 



    activity shall be performed only with the consent of the Party owning the
affected property or facilities.

13.2   The Parties agree to coordinate, to the extent necessary, the preparation
of site plans, reports, environmental permits, clearances and notifications
required by federal and state law or regulation, including but not limited to
Spill Prevention, Control and Countermeasures (SPCC), Storm Water Pollution
Prevention Plans (SWPP), Act 451 Part 31 Part 5 Rules, CERCLA, EPCRA, TSCA, soil
erosion and sedimentation control plans (SESC) or activities, wetland or other
water-related permits, threatened or endangered species reviews or management
and archeological clearances or notifications required by any regulatory agency
or competent jurisdiction. Notification of permits applied for and/or received
will occur in a timeframe manner suitable to the interests of both Parties.

ARTICLE 14. Billings and Payment

14.1   Any invoices payable under this Agreement shall be provided to the other
Party under this Agreement during the preceding month. Invoices shall be
prepared within a reasonable time after the first day of each month. Each
invoice shall delineate the month in which services were provided, shall fully
describe the services rendered and shall be itemized to reflect the services
performed or provided. The invoice shall be paid within twenty (20) days of the
invoice date, or the first business day thereafter if the payment date falls on
other than a business day. All payments shall be made in immediately available
funds payable to the other Party, or by wire transfer to a bank of the Party
being paid, provided that payments expressly required by this Agreement to be
mailed shall be mailed in accordance with Section 14.2.

14.2   Any payments required to be made by Local Distribution Company under this
Agreement shall be made to Transmission Provider at the following address:

Michigan Electric Transmission Company, LLC
P.O. Box 673971 Detroit,
MI 48267-3971

    Any payments required to be made by Transmission Provider under this
Agreement shall be made to Local Distribution Company at the following address:

 



--------------------------------------------------------------------------------



 



Consumers Energy Company
One Energy Plaza
Jackson, MI 49201
Attention: Treasurer

14.3   The rate of interest on any amount not paid when due shall be equal to
the Interest Rate in effect at the time such amount became due. Interest on
delinquent amounts shall be calculated from the due date of the invoice to the
date of the payment. When payments are made by mail, invoices shall be
considered as having been paid on the date of receipt by the other Party.
Nothing contained in this article is intended to limit either Party’s remedies
under Article 21 of this Agreement.

14.4   Payment of an invoice shall not relieve the paying Party from any
responsibilities or obligations it has under this Agreement, nor shall such
payment constitute a waiver of any claims arising hereunder.

14.5   If all or part of any bill is disputed by a Party, that Party shall
promptly pay the amount that is not disputed and provide the other Party a
reasonably detailed written explanation of the basis for the dispute pursuant to
Article 26. While the dispute is being resolved, the Parties shall continue to
provide services and pay all invoiced amounts not in dispute. Following
resolution of the dispute, the prevailing Party shall be entitled to receive the
disputed amount, as finally determined to be payable, along with interest
accrued at the Interest Rate through the date on which payment is made, within
ten (10) business days of such resolution.

14.6   Subject to the Confidentiality provisions of Article 20, within two
(2) years following a calendar year, during normal business hours, Local
Distribution Company and Transmission Provider shall have the right to audit
each other’s accounts and records pertaining to transactions under this
Agreement that occurred during such calendar year at the offices where such
accounts and records are maintained; provided that the audit shall be limited to
those portions of such accounts and records that reasonably relate to the
services provided to the other Party under this Agreement for said calendar
year. The Party being audited shall be entitled to review the audit report and
any supporting materials. To the extent that audited information includes
Confidential Information, the auditing Party shall keep all such information
confidential pursuant to Article 20.

14.7   Neither Party shall be responsible for the other Party’s costs of
collecting amounts due under this Agreement, including attorney fees and
expenses and the expenses of arbitration.

 



--------------------------------------------------------------------------------



 



ARTICLE 15. Applicable Regulations and Interpretation

15.1   Each Party’s performance under this Agreement is subject to the condition
that all requisite governmental and regulatory approvals for such performance
are obtained in form and substance satisfactory to the other Party in its
reasonable judgment. Each Party shall exercise Due Diligence and shall act in
good faith to secure all appropriate approvals in a timely fashion.   15.2  
This Agreement and all rights, obligations, and performances of the Parties
hereunder, are subject to present or future state or federal laws, regulations,
or orders properly issued by state or federal bodies having jurisdiction. When
not in conflict with or pre-empted by Federal law, this Agreement shall be
interpreted pursuant to the laws of the State of Michigan, exclusive of its
conflicts of law principles.

ARTICLE 16. Force Majeure

16.1   An event of Force Majeure means any act of God, labor disturbance, act of
the public enemy, war, insurrection, riot, fire, storm or flood, explosion,
breakage or accident to machinery or equipment, any curtailment, order,
regulation or restriction imposed by governmental military or lawfully
established civilian authorities, or any other cause beyond a Party’s reasonable
control. A Force Majeure event does not include an act of negligence or
intentional wrongdoing.   16.2   If either Party is rendered unable, wholly or
in part, by Force Majeure, to carry out its obligations under this Agreement,
then, during the continuance of such inability, the obligation of such Party
shall be suspended except that Transmission Provider’s and Local Distribution
Company’s obligation under Section 16.3 of this Agreement to provide protection
shall not be suspended. The Party relying on Force Majeure shall give written
notice of Force Majeure to the other Party as soon as practicable after such
event occurs. Upon the conclusion of Force Majeure, the Party heretofore relying
on Force Majeure shall, with all reasonable dispatch, take all necessary steps
to resume the obligation previously suspended.   16.3   Any Party’s obligation
to make payments already owing shall not be suspended by Force Majeure.

 



--------------------------------------------------------------------------------



 



ARTICLE 17. Indemnification And Limitation on Liability

17.1   Each Party shall at all times assume all liability for, and shall
indemnify and save the other Party harmless from any and all damages, losses,
claims, demands, suits, recoveries, costs, legal fees, expenses for injury to or
death of any Person or Persons whomsoever, or for any loss, destruction of or
damage to any property of third persons, firms, corporations or other entities
that occurs on its own system and that arises out of or results from, either
directly or indirectly, its own facilities or facilities controlled by it,
unless caused by the sole negligence, or intentional wrongdoing, of the other
Party.   17.2   EXCEPT AS SET FORTH IN SECTION 8.3, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY, PUNITITIVE OR
CONSEQUENTIAL DAMAGES SUCH AS, BUT NOT LIMITED TO, LOST PROFITS, REVENUE OR GOOD
WILL, INTEREST, LOSS BY REASON OF SHUTDOWN OR NON-OPERATION OF EQUIPMENT OR
MACHINERY, INCREASED EXPENSE OF OPERATION OF EQUIPMENT OR MACHINERY, COST OF
PURCHASED OR REPLACEMENT POWER OR SERVICES OR CLAIMS BY CUSTOMERS, WHETHER SUCH
LOSS IS BASED ON CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.

ARTICLE 18. Insurance

18.1   The Parties agree to maintain, at their own cost and expense, the
following insurance coverages for the life of this Agreement in the manner and
amounts, at a minimum, as set forth below:

  (a)   Workers’ Compensation Insurance in accordance with all applicable State,
Federal, and Maritime Law.     (b)   Employer’s Liability insurance in the
amount of $1,000,000 per accident.     (c)   Commercial General Liability or
Excess Liability Insurance in the amount of $25,000,000 per occurrence.     (d)
  Automobile Liability Insurance for all owned, non-owned, and hired vehicles in
the amount of $5,000,000 each accident.

2.   A Party may, at its option, [A] be an approved self-insurer by the State of
Michigan for the insurances required in 1.(a) and (d); and [B] maintain such
deductibles and/or retentions under the insurance required in 1.(b) and (c) as
is maintained by other similarly situated companies engaged in a similar
business. The Parties agree that all amounts of self-insurance, retentions
and/or deductibles are the responsibility of, and shall be borne by, the Party
whom makes such an election.

 



--------------------------------------------------------------------------------



 



3.   Within fifteen (15) days of the Effective Date and thereafter when
requested, in writing, but not more than once every 12 months, during the term
of this Agreement (including any extensions) each Party shall provide to the
other Party properly executed and current certificates of insurance or evidence
of approved self-insurance status with respect to all insurance required to be
maintained by such Party under this Agreement. Certificates of insurance shall
provide the following information:

  (a)   Name of insurance company, policy number and expiration date.     (b)  
The coverage maintained and the limits on each, including the amount of
deductibles or retentions, which shall be for the account of the Party
maintaining such policy.     (c)   The insurance company shall endeavor to
provide thirty (30) days prior written notice of cancellation to the certificate
holder.

ARTICLE 19. Several Obligations

19.   Except where specifically stated in this Agreement to be otherwise, the
duties, obligations and liabilities of the Parties are intended to be several
and not joint or collective. Nothing contained in this Agreement shall ever be
construed to create an association, trust, partnership, or joint venture or to
impose a trust or partnership duty, obligation or liability or agency
relationship on or with regard to either Party. Each Party shall be individually
and severally liable for its own obligations under this Agreement.

ARTICLE 20. Confidentiality

20.1(a)   “Confidential Information” shall mean any confidential, proprietary or
trade secret information of a plan, specification, pattern, procedure, design,
device, list concept, policy or compilation relating to the present or planned
business of a Party, which is designated in good faith as Confidential by the
Party supplying the information, whether conveyed orally, electronically, in
writing, through inspection or otherwise. Confidential Information shall
include, without limitation, all information relating to a Party’s technology,
research and development, business affairs, and pricing, customer-specific load
data that constitutes a trade secret, and any information supplied by either of
the Parties to the other prior to the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   General. Each Party will hold in confidence any and all Confidential
Information unless (1) compelled to disclose such information by judicial or
administrative process or other provisions of law or as otherwise provided for
in this Agreement, or (2) to meet obligations imposed by FERC or by a state or
other federal entity or by membership in NERC or ECAR (including other
Transmission Providers). Information required to be disclosed under (b)(1) or
(b)(2) above, does not, by itself, cause any information provided by Local
Distribution Company to Transmission Provider to lose its confidentiality. To
the extent it is necessary for either Party to release or disclose such
information to a third party in order to perform that Party’s obligations
herein, such Party shall advise said third party of the confidentiality
provisions of this Agreement and use its best efforts to require said third
party to agree in writing to comply with such provisions. Transmission Provider
will develop and file with FERC standards of conduct relating to the sharing of
a market-related Confidential Information with and by Transmission Provider
employees.     (c)   Term: During the term of this Agreement, and for a period
of three (3) years after the expiration or termination of this Agreement, except
as otherwise provided in this Article 20, each Party shall hold in confidence
and shall not disclose to any Person Confidential Information.     (a)  
Standard of Care: Each Party shall use at least the same standard of care to
protect Confidential Information it receives as that it uses to protect its own
Confidential Information from unauthorized disclosure, publication or
dissemination.

20.2   Scope: Confidential Information shall not include information that the
receiving Party can demonstrate: (1) is generally available to the public other
than as a result of disclosure by the receiving Party (2) was in the lawful
possession of the receiving Party on a non-confidential basis prior to receiving
it from the disclosing Party; or (3) was supplied to the receiving Party without
restriction by a third party, who, to the Knowledge of the receiving Party,
after due inquiry was under no obligation to the disclosing Party to keep such
information confidential; (4) was independently developed by the receiving Party
without reference to Confidential Information of the disclosing Party; (5) is,
or becomes, publicly known, through no wrongful act or omission of the receiving
Party or breach of this Agreement; or (6) is required, in accordance with
Section 20.1(b) of this Agreement, to be disclosed by any federal or state
government or agency or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this Agreement. Information designated as

 



--------------------------------------------------------------------------------



 



    Confidential Information will no longer be deemed confidential if the Party
that designated the information as confidential notifies the other Party that it
no longer is confidential.   20.3   Order of Disclosure. If a court or a
government agency or entity with the right power, and apparent authority to do
so requests or requires either Party, by subpoena, oral deposition,
interrogatories, requests for production of documents, administrative order, or
otherwise, to disclose Confidential Information, that Party shall provide the
other Party with prompt notice of such request(s) or requirement(s) so that the
other Party may seek an appropriate protective order or waive compliance with
the terms of this Agreement. The notifying Party shall have no obligation to
oppose or object to any attempt to obtain such production except to the extent
requested to do so by the disclosing Party and at the disclosing Party’s
expense. If either Party desires to object or oppose such production, it must do
so at its own expense. The disclosing Party may request a protective order to
prevent any Confidential Information from being made public. Notwithstanding the
absence of a protective order or waiver, the Party may disclose such
Confidential Information which, in the opinion of its counsel, the Party is
legally compelled to disclose. Each Party will use reasonable effort to obtain
reliable assurance that confidential treatment will be accorded any Confidential
Information so furnished.   20.4   Use of Information or Documentation. Each
Party may utilize information or documentation furnished by the disclosing Party
and subject to Section 20.1 in any proceeding under Article 26 or in an
administrative agency or court of competent jurisdiction addressing any dispute
arising under this Agreement, subject to a confidentiality agreement with all
participants (including, if applicable, any arbitrator) or a protective order.  
20.5   Remedies Regarding Confidentiality. The Parties agree that monetary
damages by themselves will be inadequate to compensate a Party for the other
Party’s breach of its obligations under this article. Each Party accordingly
agrees that the other Party is entitled to equitable relief, by way of
injunction or otherwise, if it breaches or threatens to breach its obligations
under this article.

ARTICLE 21. Breach, Default and Remedies

21.1   General. A breach of this Agreement (“Breach”) shall occur upon the
failure by a Party to perform or observe a material term or condition of this
Agreement. A default of this Agreement (“Default”) shall occur upon

 



--------------------------------------------------------------------------------



 



    the failure of a Party in Breach of this Agreement to cure such Breach in
accordance with Section 21.4.   21.2   Events of Breach. A Breach of this
Agreement shall include:

  (a)   The failure to pay any amount when due;     (b)   The failure to comply
with any material term or condition of this Agreement, including but not limited
to any material Breach of a representation, warranty or covenant made in this
Agreement;     (c)   A Party’s abandonment of its work or the facilities
contemplated in this Agreement;     (d)   If a Party: (1) becomes insolvent;
(2) files a voluntary petition in bankruptcy under any provision of any federal
or state bankruptcy law or shall consent to the filing of any bankruptcy or
reorganization petition against it under any similar law; (3) makes a general
assignment for the benefit of its creditors; or (4) consents to the appointment
of a receiver, trustee or liquidator;     (e)   Failure of either Party to
provide information or data to the other Party as required under this Agreement,
provided the Party entitled to the information or data under this Agreement
requires such information or data to satisfy its obligations under this
Agreement.

21.3   Continued Operation. Except as specifically provided in this Agreement,
in the event of a Breach or Default by either Party, the Parties shall continue
to operate and maintain, as applicable, facilities and appurtenances that are
reasonably necessary for the Transmission Provider to operate and maintain the
Transmission System, or the Local Distribution Company to operate and maintain
the Distribution System, in a safe and reliable manner.   21.4   Cure and
Default. Upon the occurrence of an event of Breach, the non-Breaching Party,
when it becomes aware of the Breach, shall give written notice of the Breach to
the Breaching Party and to any other Person a Party to this Agreement identifies
in writing to the other Party in advance. Such notice shall set forth, in
reasonable detail, the nature of the Breach, and where known and applicable, the
steps necessary to cure such Breach. Upon receiving written notice of the Breach
hereunder, the Breaching Party shall have thirty (30) days, to cure such Breach.
If the breach is such that it cannot be cured within thirty (30) days, the
Breaching Party will commence in good faith all steps as are reasonable and
appropriate to cure the Breach within such thirty (30) day time period and
thereafter diligently pursue such action to

 



--------------------------------------------------------------------------------



 



    completion. In the event the Breaching Party fails to cure the Breach, or to
commence reasonable and appropriate steps to cure the Breach, within thirty
(30) days of becoming aware of the Breach, the Breaching Party will be in
Default of the Agreement. In the event of a Default, the non-Defaulting Party
has the right to take whatever action at law or equity as may be permitted under
this Agreement.   21.5   Right to Compel Performance. Notwithstanding the
foregoing, upon the occurrence of an event of Default, the non-Defaulting Party
shall be entitled to Commence an action to require the Defaulting Party to
remedy such Default and specifically perform its duties and obligations
hereunder in accordance with the terms and conditions hereof, and exercise such
other rights and remedies as it may have in equity or at law.

ARTICLE 22. Term

22.1   Term. This Agreement shall become effective as of the Effective Date and
shall continue in full force and effect so long as any Interconnection Point is
connected to the Transmission System, except that it may be terminated by mutual
agreement of the Parties.   22.2   Material Adverse Change.

  (a)   In the event of a material change in law or regulation that adversely
affects, or may reasonably be expected to adversely affect, either Party’s
performance under this Agreement, including but not limited to the following:

  (i)   this Agreement is not accepted for filing by the FERC without material
modification or condition;     (ii)   NERC or ECAR prevents, in whole or in
part, either Party from performing any provision of this Agreement in accordance
with its terms; or     (iii)   The FERC, the United States Congress, any state,
or any federal or state regulatory agency or commission implements any change in
any law, regulation, rule or practice which materially affects or is reasonably
expected to materially affect either Party’s ability to perform under this
Agreement.

      The Parties will negotiate in good faith any amendment or amendments to
the Agreement necessary to adapt the terms of this Agreement to such change in
law or regulation, and the

 



--------------------------------------------------------------------------------



 



      Transmission Provider shall file such amendment or amendments with FERC.  
  (b)   If the Parties are unable to reach agreement on any such amendments,
then the Parties shall continue to perform under this Agreement to the maximum
extent possible, taking all reasonable steps to mitigate any adverse effect on
each other resulting from the Event. If the Parties are unable to reach
agreement on any such amendments, Transmission Provider shall have the right to
make a unilateral filing with FERC to modify this Agreement pursuant to
Section 205 of the Federal Power Act and Local Distribution Company shall have
the right to make a unilateral filing with FERC to modify this Agreement
pursuant to Section 206 of the Federal Power Act. Each Party shall have the
right to protest any such filing by the other Party and to participate fully in
any proceeding before FERC.

22.3   Survival. The applicable provisions of this Agreement shall continue in
effect after expiration, cancellation or termination hereof to the extent
necessary to provide for final billings, billing adjustments and the
determination and enforcement of liability and indemnification obligations
arising from acts or events that occurred while this Agreement was in effect.

ARTICLE 23. Assignment/Change in Corporate Identity

23.1   Transmission Provider Assignment Rights. Transmission Provider may not
assign this Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of Local Distribution Company, which consent
shall not be unreasonably withheld; provided however, that Transmission Provider
may assign this Agreement or any of its rights or obligations hereunder without
the prior consent of Local Distribution Company and may assign this Agreement to
any entity(ies) in connection with a merger, consolidation, or reorganization,
provided that the surviving entity(ies) or assignee owns the Transmission
System, agrees in writing to be bound by all the obligations and duties of
Transmission Provider provided for in this Agreement and the assignee’s
creditworthiness is equal to or higher than that of Transmission Provider.  
23.2   Local Distribution Company Assignment Rights. Local Distribution Company
may not assign this Agreement or any of its rights, interests or obligations
hereunder without the prior written consent of Transmission Provider, which
consent shall not be unreasonably withheld; provided however, that Local
Distribution Company may, without the consent of Transmission Provider, and by
providing prior reasonable notice under the

 



--------------------------------------------------------------------------------



 



    circumstances to Transmission Provider, assign, this Agreement to any
entity(ies) in connection with a merger, consolidation, or reorganization,
provided that the surviving entity(ies) or assignee owns the Local Distribution
Company, agrees in writing to be bound by all the obligations and duties of
Local Distribution Company provided for in this Agreement and the assignee’s
creditworthiness is equal to or higher than that of Local Distribution Company.
  23.3   Assigning Party to Remain Responsible. Any assignments authorized as
provided for in this article will not operate to relieve the Party assigning
this Agreement or any of its rights, interests or obligations hereunder of the
responsibility of full compliance with the requirements of this Agreement unless
(a) the other Party consents, such consent not to be unreasonably withheld, and
(b) the assignee agrees in writing to be bound by all of the obligations and
duties of the assigning Party provided for in this Agreement.   23.4   This
Agreement and all of the provisions hereof are binding upon, and inure to the
benefit of, the Parties and their respective successors and permitted assigns.

ARTICLE 24. Subcontractors

24.1   Nothing in this Agreement shall prevent the Parties from utilizing the
services of subcontractors as they deem appropriate; provided, however, the
Parties agree that, where applicable, all said subcontractors shall comply with
the terms and conditions of this Agreement.   24.2   Except as provided herein,
the creation of any subcontract relationship shall not relieve the hiring Party
of any of its obligations under this Agreement. Each Party shall be fully
responsible to the other Party for the acts and/or omissions of any
subcontractor it hires as if no subcontract had been made. Any obligation
imposed by this Agreement upon the Parties, where applicable, shall be equally
binding upon and shall be construed as having application to any subcontractor.
  24.3   No subcontractor is intended to be or shall be deemed a third-party
beneficiary of this Agreement.   24.4   The obligations under this Article 26
shall not be limited in any way by any limitation on subcontractor’s insurance.
  24.5   Each Party shall require its subcontractors to comply with all federal
and state laws regarding insurance requirements and shall maintain standard and
ordinary insurance coverages.

 



--------------------------------------------------------------------------------



 



ARTICLE 25. Dispute Resolution
Any dispute between the parties arising out of or relating to this Contract or
the breach thereof shall be brought to the Administrative Committee. If the
Administrative Committee can resolve the dispute, such resolution shall be
reported in writing to and shall be binding upon the Parties. If the
Administrative Committee cannot resolve the dispute within a reasonable time,
the senior officer of Local Distribution Company or the senior officer of
Transmission Provider may, by written notice to the senior officer of the other
Party and the members of the Administrative Committee, withdraw the matter from
consideration by the Administrative Committee and submit the same for resolution
to the senior officers of the Parties. If the senior officers of the Parties
agree to a resolution of the matter, such resolution shall be reported in
writing to, and shall be binding upon, the Parties; but if said senior officers
fail to resolve the matter within five (5) Business Days after its submission to
them, then the Parties agree to try in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Commercial Mediation Rules before resorting to litigation.
ARTICLE 26. Miscellaneous Provisions

26.1   This Agreement shall constitute the entire Agreement between the Parties
hereto relating to the subject matter hereof. In all other respects, special
contracts or superseding rate schedules shall govern Transmission Provider’s
transmission service to Local Distribution Company.   26.2   No failure or delay
on the part of Transmission Provider or Local Distribution Company in exercising
any of its rights under this Agreement, no partial exercise by either Party of
any of its rights under this Agreement, and no course of dealing between the
Parties shall constitute a waiver of the rights of either Party under this
Agreement. Any waiver shall be effective only by a written instrument signed by
the Party granting such waiver, and such shall not operate as a waiver of, or
estoppel with respect to, any subsequent failure to comply therewith.   26.3  
Nothing in this Agreement, express or implied, is intended to confer on any
other Person except the Parties hereto any rights, interests, obligations or
remedies hereunder.   26.4   In the event that any clause or provision of this
Agreement or any part hereof shall be held to be invalid, void, or unenforceable
by any court or Governmental Authority of competent jurisdiction, said holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof, and the Parties shall endeavor in good
faith to

 



--------------------------------------------------------------------------------



 



    replace such invalid or unenforceable provisions with a valid and
enforceable provision which achieves the purposes intended by the Parties to the
greatest extent permitted by law.   26.5   The article and section headings
herein are inserted for convenience only and are not to be construed as part of
the terms hereof or used in the interpretation of this Agreement.   26.6   In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of authorship of any of the provisions of this Agreement. Any reference
to any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” in this Agreement shall mean including
without limitation.   26.7   This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.   26.8   Each Party
shall act as an independent contractor with respect to the provision of services
hereunder.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Transmission Provider and Local Distribution Company have
caused this instrument to be executed by their duly authorized representatives
as of the day and year first above written.

            CONSUMERS ENERGY COMPANY
      By: 
/s/ Richard J. Ford 
      Name:   Richard J. Ford        Title:   VP - Energy Delivery APVD AS TO
FORM                 MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
      By:  
/s/ Daniel J. Oginsky 
      Name:   Daniel J. Oginsky        Title:   Secretary     

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 — Interconnection Points (Substations) Addendum 5, Final 06/10/10
Substation

     
1
  Abbe
2
  Acme (CWIP)
3
  Alcona
4
  Alder Creek
5
  Alger
6
  Algoma
7
  Alma
8
  Almeda
9
  Alpena
10
  Alpine
11
  Amber
12
  American Bumper
13
  Arthur (6/06)
14
  Aubil Lake
15
  Backus
16
  Bagley
17
  Bangor
18
  Baraga (12/07)
19
  Bard Road
20
  Barnum Creek
21
  Barry
22
  Bass Creek
23
  Batavia
24
  Bay Road
25
  Bayberry
26
  Beals Road
27
  Becker
28
  Beecher
29
  Begole
30
  Bell Road
31
  Bennington
32
  Beveridge
33
  Bilmar
34
  Bingham
35
  Black River
36
  Blackman
37
  Blackstone
38
  Blinton
39
  Blue Water
40
  Bluegrass
41
  Boardman

 



--------------------------------------------------------------------------------



 



     
42
  Boxboard
43
  Bricker
44
  Brickyard
45
  Briggs & Stratton
46
  Broadmoor
47
  Bronco
48
  Broughwell
49
  Buck Creek
50
  Buick Stewart
51
  Bullock
52
  Busch Road (02/08)
53
  Calhoun
54
  Camelot Lake
55
  Campbell 138
56
  Canal
57
  Cannon
58
  Carpenter Rd (8/06)
59
  Carter
60
  Cedar Springs
61
  Cement City
62
  Chase
63
  Cheesman
64
  Chicago
65
  Churchill
66
  Clare
67
  Claremont
68
  Clearwater
69
  Cleveland
70
  Club
71
  Cobb
72
  Cochran
73
  Cole Creek
74
  Colony Farm
75
  Convis
76
  Cork Street
77
  Cornell
78
  Cottage Grove
79
  Covert
80
  Cowan Lake
81
  Crahen (10/07)
82
  Croton
83
  David
84
  Dean Road
85
  Deja
86
  Delaney
87
  Delhi

 



--------------------------------------------------------------------------------



 



     
88
  Denso Jackson
89
  Derby
90
  Dorr Corners
91
  Dort
92
  Dow Corning
93
  Dowling
94
  Drake Road
95
  Duffield Rd
96
  Dupont
97
  Duquite
98
  Dutton
99
  East Paris
100
  East Tawas
101
  Easton
102
  Edenville
103
  Ellis
104
  Emmet
105
  Englishville
106
  Eureka
107
  Farr Road
108
  Felch Road
109
  Filer City
110
  Fillmore
111
  Forty Fourth Street
112
  Foundry
113
  Four Mile
114
  Gaines (5/06)
115
  Gallagher
116
  Garfield
117
  Gaylord
118
  Geddes (04/08)
119
  Gleaner
120
  Grand Blanc BOC
121
  Gray Road (CWIP)
122
  Greenwood
123
  Grey Iron
124
  Grodi Road
125
  Grout
126
  Hackett
127
  Hagadorn
128
  Hager Park
129
  Halsey
130
  Haring
131
  Harvard Lake (06/09)
132
  Hazelwood
133
  Hemphill

 



--------------------------------------------------------------------------------



 



     
134
  Hendershot
135
  Higgins
136
  Hillman Cogen
137
  Hodenpyl
138
  Holland Road
139
  Hotchkiss
140
  HSC
141
  Hubbard Lake (12/07)
142
  Hubbardston Road (CWIP)
143
  Hudsonville
144
  Hughes Road
145
  Hull Street
146
  Iosco
147
  Island Road
148
  Jamestown
149
  Karn 138
150
  Kentwood
151
  Keystone
152
  Kinderhook (05/07)
153
  Kipp Road
154
  Kraft
155
  Lafayette
156
  Laundra (05/07)
157
  Lawndale
158
  Layton
159
  Leoni
160
  Letts Road
161
  Lewiston
162
  Lindbergh
163
  Livingston Peaker
164
  Lovejoy
165
  Ludington
166
  Malleable (decomm 10/07)
167
  Manlius
168
  Marquette
169
  McGulpin
170
  MCV
171
  Meadowbrooke
172
  Mecosta
173
  Michigan
174
  Michigan Power (MPLP)
175
  Milham
176
  Mio
177
  Monitor
178
  Moore Road
179
  Morrow

 



--------------------------------------------------------------------------------



 



     
180
  Mullins
181
  Neff Road
182
  Nineteen Mile Road
183
  North Belding
184
  North Corunna
185
  Northern Fibre
186
  Nugent Sand
187
  Oakland
188
  Oceana
189
  Orr Road (07/09)
190
  Packard
191
  Palisades
192
  Parr Road
193
  Parshallville
194
  Pasadena
195
  Pavilion
196
  Pettis Road
197
  Pigeon River/Rondo
198
  Pingree (10/08)
199
  Piston Ring
200
  Plaster Creek
201
  Plymouth Street
202
  Plum (CWIP)
203
  Plywood
204
  Port Calcite
205
  Port Sheldon
206
  Porter
207
  Portsmouth
208
  Price Road (09/07)
209
  Progress Street
210
  Race Street
211
  Raisin
212
  Ransom
213
  Renaissance
214
  Rice Creek
215
  Riggsville
216
  Rivertown
217
  Riverview
218
  Rockport/Presque Isle
219
  Roedel Road
220
  Rogue River (06/07)
221
  Saginaw River
222
  Samaria
223
  Sanderson
224
  Savidge
225
  Scott Lake

 



--------------------------------------------------------------------------------



 



     
226
  Seamless East/Seamless
227
  Solar (CWIP)
228
  Sonoma (5/06)
229
  Spaulding
230
  Spruce Road
231
  Stacey
232
  Stamping Plant
233
  Steelcase
234
  Stonegate
235
  Stover
236
  Stronach
237
  Summerton
238
  Thetford 138
239
  Tihart
240
  Tinsman
241
  Tippy
242
  Titus Lake
243
  Trillium (06/07)
244
  Trowbridge
245
  Twelfth Street
246
  Twilight
247
  Twining
248
  Upjohn
249
  Van Atta
250
  Van Buren (06/08)
251
  Vanderbilt
252
  Vernon
253
  Verona
254
  Vevay
255
  Viking Lincoln
256
  Vrooman
257
  Wackerly
258
  Warner
259
  Warren
260
  Washtenaw
261
  Wayland
262
  Weadock
263
  Wealthy Street
264
  West Fenton (05/07)
265
  Wexford
266
  White Lake
267
  White Road
268
  Whiting
269
  Whittemore
270
  Willard
271
  Withey Lake (5/06)
272
  Zeeland

 



--------------------------------------------------------------------------------



 



EXHIBIT 2 — Contact Information For Local Distribution Company’s Representatives
and Transmission
Provider’s Representatives
Local Distribution Company
Consumers Energy Company
4000 Clay Ave SW, PO Box 201
Grand Rapids, MI 49501-0201
Attn: Executive Manager of System Planning and Control
Transmission Provider
Michigan Electric Transmission Company, LLC:
27175 Energy Way
Novi, MI 48377
Attn:   Legal Department — Contracts

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
SPECIAL MANUFACTURING CONTRACTS INFLUENCED BY TRANSMISSON SYSTEM

                          PAYMENT PER DISRUPTION EVENT CUSTOMER   SUBSTATION  
INTERRUPTION   VOLTAGE SAG
GM
  BUICK STEWART   $ 150,000     NOT APPLICABLE
 
  MALLEABLE   $ 150,000     NOT APPLICABLE
 
  FLORENCE ST.   $ 150,000     NOT APPLICABLE
 
  GRAND BLANC BOC   $ 100,000     NOT APPLICABLE
 
  GREY IRON   $ 150,000     NOT APPLICABLE
 
  STAMPING PLANT   $ 100,000     NOT APPLICABLE
 
               
DELPHI
  HOLLAND RD.   $ 150,000     NOT APPLICABLE

NOTES FOR GM & DELPHI:

  1.   NO PAYMENTS FOR VOLTAGE SAGS.     2.   CUMULATIVE ANNUAL PAYMENT IS
CAPPED AT $3,000,000.     3.   INITIAL TERM OF GM AND DELPHI CONTRACTS EXPIRE IN
2005.     4.   CONTRACTS MAY BE EXTENDED TO 2010 BY MUTUAL AGREEMENT.

                                                  EVENT #
DOW CORNING
  CARTER   $ (15,000 )   $ (15,000 )   no events
 
      $ 15,000       0     1st /yr
 
      $ 15,000     $ 15,000     2nd/yr
 
      $ 55,000     NOT APPLICABLE     3rd/yr
 
                       
DOW CORNING
  DOW CORNING   $ (25,000 )   $ (25,000 )   no events
 
      $ 25,000       0     1st /yr
 
      $ 35,000     $ 25,000     2nd/yr
 
      $ 105,000     NOT APPLICABLE     3rd/yr
 
                       
HEMLOCK
  HSC   $ (40,000 )   $ (20,000 )   no events
SEMICONDUCTOR
      $ 40,000       0     1st /yr
 
      $ 60,000     $ 20,000     2nd/yr
 
      $ 150,000     NOT APPLICABLE     3rd/yr
 
                       
HEMLOCK
  SILICON   NOT APPLICABLE     $ (15,000 )   no events
SEMICONDUCTOR
      NOT APPLICABLE       0     1st /yr
 
      NOT APPLICABLE       0     2nd/yr
 
      NOT APPLICABLE       0     3rd/yr
 
      NOT APPLICABLE     $ 15,000     4th/yr

NOTES FOR DOW CORNING & HEMLOCK SEMICONDUCTOR:

  1.   IF NO EVENTS IN A YEAR, PAYMENT IS MADE TO CONSUMERS.     2.   MAXIMUM #
OF PAYABLE EVENTS/YR IS 3 FOR INTERRUPTIONS & 1 FOR SAGS.     3.   WEATHER
RELATED EVENTS ARE NOT PAYABLE.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4 — Metering Specifications
Performance criteria:

  1.   Meters shall meet or exceed the latest version of ANSI C12.16 (Standard
for Solid State Electricity Meters) specifications for solid state metering.    
2.   Current transformers used for metering shall meet or exceed an accuracy
class of 0.3%. Secondary connected burdens shall not exceed rated burden of any
current transformer. Current transformers shall comply with most current
applicable ANSI Standards including C57.13 (IEEE Standard Requirements for
Instrument Transformers) and C12.11 (Instrument Transformers for Revenue
Metering 10 kV BIL through 350 kV BIL). Meter installations shall comply with
manufacturer’s accuracy and burden class information on the nameplate of each
device.     3.   Voltage transformers used for metering shall meet or exceed an
accuracy class of 0.3%. Secondary connected burdens shall not exceed rated
burden of any voltage transformer. Voltage transformers shall comply with most
current applicable ANSI Standards including C57.13 (IEEE Standard Requirements
for Instrument Transformers), and C12.11 (Instrument Transformers for Revenue
Metering 10 kV BIL through 350 kV BIL). Meter installations shall comply with
manufacturer’s accuracy and burden class information on the nameplate of each
device.     4.   PT secondary circuits shall have a disconnect switch installed
which provides a visible air gap for worker safety, and which allows for
attachment of a protective safety tag.

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
For ownership changes since August 7, 2007, refer to the drawings in each
Party’s Drawing Management System (DMS), as discussed in Section 3.2 of this
Agreement.
The WDs of the following substations have been revised since the last update
(Addendum 2):

     
Consumers Energy (CE)
 
Michigan Electric Transmission Company (METC)
Alma
  HSC
Bard Road
   
Beals Road
   
Beecher
   
Black River
   
Bullock
   
Claremont
   
Cobb
   
Cornell
   
Croton
   
Delhi
   
Dort
   
Felch Road
   
Four Mile
   
Hemphill
   
Lawndale
   
Milham
   
North Belding
   
Rice Creek
   
Riggsville
   
Riverview
   
Saginaw River
   
Spaulding
   
Stover
   
Verona
   
Weadock
   
Wealthy Street
   
Wexford
   
Whiting
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 6 - Jointly Owned Assets Ownership by Percent of Major Equipment
Addendum 5 — Final 06/10/10
Substations
Jointly Owned Assets
Percentage Split by Major Equipment Count

                                                              Generation        
                        Owned by                                 Local          
Last                     Distribution   Third-Party   Revision Substation Name  
Distribution   Transmission   Company   Assets   Date
Alma
    66.67       33.33                       10/24/03  
Bard Road
    41.67       58.33                       06/10/10  
Batavia
    63.64       36.36                       10/24/03  
Beals Road
    84.62       15.38                       06/10/10  
Beecher
    82.05       17.95                       07/23/04  
Bingham
    91.67       8.33                       06/10/10  
Black River1
    68.00       24.00               8.00       06/10/10  
Blackstone
    72.00       28.00                       06/10/10  
Bullock
    76.00       24.00                       11/20/08  
Claremont
    68.00       32.00                       05/01/02  
Cobb Plant
    47.22       25.00       27.78               05/01/02  
Cornell
    68.42       31.58                       06/10/10  

 

Changes, relative to previous revisions (addendums), are shown in bold type.   1
  At 120kV and above, third-party related assets will be included as part of the
Transmission Provider’s assets for purposes of making this calculation. Also,
the third-party may share in the financial responsibility associated with O&M
activities.

 



--------------------------------------------------------------------------------



 



                                                              Generation        
                        Owned by                                 Local          
Last                     Distribution   Third-Party   Revision Substation Name  
Distribution   Transmission   Company   Assets   Date
Croton
    54.54       31.82       13.64               06/10/10  
Delhi
    61.90       38.10                       10/24/03  
Dort22
    69.57       30.43                       06/10/10  
Emmet
    92.31       7.69                       05/01/02  
Eureka
    88.89       11.11                       06/10/10  
Felch Road
    83.33       16.67                       03/31/06  
Four Mile
    73.33       26.67                       03/16/06  
Gaylord
    44.44       44.44       11.12               11/20/08  
Halsey
    76.92       23.08                       10/24/03  
Hemphill
    65.52       34.48                       06/10/10  
HSC
    40.00       60.00                       06/10/10  
Iosco
    83.33       16.67                       05/30/07  
Lawndale
    82.35       17.65                       05/01/02  
Marquette
    75.00       25.00                       05/01/02  

 

Changes, relative to previous revisions (addendums), are shown in bold type.   2
  Third-party may share in the financial responsibility associated with O&M
activities.

 



--------------------------------------------------------------------------------



 



                                                              Generation        
                        Owned by                                 Local          
Last                     Distribution   Third-Party   Revision Substation Name  
Distribution   Transmission   Company   Assets   Date
McGulpin3
    60.00       40.00                       06/10/10  
Mecosta
    87.50       12.50                       06/10/10  
Milham
    75.00       25.00                       06/10/10  
Moore Road43
    64.65       10.00               25.35       08/07/07  
Morrow1,2
    66.67       23.33       6.67       3.33       11/20/08  
North Belding
    66.67       33.33                       10/24/03  
Oakland
    87.50       12.50                       10/24/03  
Ransom
    88.89       11.11                       01/05/05  
Rice Creek
    92.86       7.14                       10/24/03  
Riggsville
    75.00       25.00                       11/20/08  
Riverview
    93.75       6.25                       10/24/03  
Saginaw River
    57.89       42.11                       11/20/08  
Spaulding
    60.00       40.00                       03/31/06  
Stover
    85.71       14.29                       11/20/08  

 

Changes, relative to previous revisions (addendums), are shown in bold type.   3
  At 120kV and above, third-party related assets will be included as part of the
Transmission Provider’s assets for purposes of making this calculation. Also,
the third-party may share in the financial responsibility associated with O&M
activities.   2   Third-party may share in the financial responsibility
associated with O&M activities.   3   Below 120kV the third-party related assets
will be included as part of the Local Distribution Company’s assets for purposes
of making this calculation. Also, the third-party may share in the financial
responsibility associated with O&M activities.

 



--------------------------------------------------------------------------------



 



                                                              Generation        
                        Owned by                                 Local          
Last                     Distribution   Third-Party   Revision Substation Name  
Distribution   Transmission   Company   Assets   Date
Stronach52
    66.67       33.33                       05/24/04  
Tihart
    73.33       26.67                       01/31/05  
Tippy
    33.33       66.67                       11/13/02  
Twining
    76.92       23.08                       05/01/02  
Verona
    60.87       39.13                       03/31/06  
Weadock
    35.14       24.32       40.54               03/16/06  
Wealthy Street
    86.11       13.89                       03/16/06  
Wexford
    93.75       6.25                       06/10/10  
White Lake
    81.25       18.75                       10/24/03  
Whiting
    31.58       31.58       36.84               08/07/07  

 

Changes, relative to previous revisions (addendums), are shown in bold type.   2
  Third-party may share in the financial responsibility associated with O&M
activities.

 